REPÚBLICA FEDERATIVA DO BRASIL

MINISTÉRIO DE MINAS E ENERGIA

MINUTA DE CONTRATO DE CONCESSÃO PARA EXPLORAÇÃO E PRODUÇÃO
DE PETRÓLEO E GÁS NATURAL

«NOME SIGEP»
Nº «NUMERO CONTRATO»
CELEBRADO ENTRE

AGÊNCIA NACIONAL DO PETRÓLEO, GÁS NATURAL E BIOCOMBUSTÍVEIS —
ANP

«SIGNATARIA 01 OPERADORA»

«SIGNATARIA 02»

BRASIL
2015
Contrato «nome. sigep» Processo nº «numero. contrato»

CONTRATO DE CONCESSÃO PARA EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO E
GAS NATURAL

que entre si celebram

A AGÊNCIA NACIONAL DO PETRÓLEO, GÁS NATURAL E BIOCOMBUSTÍVEIS — ANP
(doravante designada “ANP”), autarquia especial criada pela Lei nº 9.478, de 06 de agosto
de 1997, integrante da Administração Federal Indireta, vinculada ao Ministério de Minas e
Energia, com sede na SGAN (Setor de Grandes Áreas Norte) Quadra 603, Módulo |, 3º
andar, na cidade de Brasília, DF, neste ato representada por sua Diretora-Geral, Magda
Maria de Regina Chambriard,

«signataria 01 operadora», sociedade comercial constituída sob as leis do Brasil, com sede
na «endereco 01», inscrita no Cadastro Nacional de Pessoa Jurídica (CNPJ/MF) sob o nº
«cnpj 01» (doravante designada “Concessionário”), neste ato representada por
«signataria 01 representante 01», «signataria 01 cargo 01», e
«signataria 01 representante 02», «signataria 01 cargo 02»,

e

«signataria 02», sociedade comercial constituída sob as leis do Brasil, com sede na
«endereco 02», inscrita no Cadastro Nacional de Pessoa Jurídica (CNPJ/MF) sob o nº
«cnpj 02» (doravante designada “Concessionário”), neste ato representada por
«signataria 02 representante 01», «signataria 02 cargo 01», e
«signataria 02 representante 02», «signataria 02 cargo 02».

CONSIDERANDO

que, nos termos dos artigos 20, incisos V e IX e 176, caput da Constituição da República
Federativa do Brasil (Constituição Federal) e do artigo 3º da Lei nº 9.478/97, pertencem à
União os Depósitos de Petróleo e Gás Natural existentes no território nacional, na
plataforma continental e na zona econômica exclusiva;

que, nos termos do artigo 177, inciso |, da Constituição Federal e do artigo 4º da Lei nº
9.478/97, constituem monopólio da União a Pesquisa e a Lavra das Jazidas de Petróleo e
Gás Natural existentes no território nacional, na plataforma continental e na zona econômica
exclusiva;

que, nos termos do parágrafo primeiro do artigo 177 da Constituição Federal e do artigo 5º
da Lei nº 9.478/97, a União poderá permitir que sociedades empresárias estatais ou
privadas, constituídas sob as leis brasileiras, com sede e administração no País, realizem
atividades de Exploração e Produção de Petróleo e Gás Natural, mediante concessão, na
forma estabelecida na legislação em vigor;

que, nos termos do artigo 8º da Lei nº 9.478/97, a ANP terá como finalidade promover a
regulação, a contratação e a fiscalização das atividades econômicas integrantes da Indústria
do Petróleo, do Gás Natural e de Biocombustível;

que, nos termos do artigo 21 da Lei nº 9.478/97, todos os direitos de Exploração e Produção
de Petróleo e Gás Natural em território nacional, na plataforma continental e na zona

Página 2
Contrato «nome. sigep» Processo nº «numero. contrato»

econômica exclusiva, pertencem à União, cabendo sua administração à ANP, ressalvadas
as competências de outros órgãos e entidades expressamente estabelecidas em lei;

que cabe à ANP, representando a União Federal, celebrar com o Concessionário Contratos
de Concessão para a Exploração e Produção de Petróleo e Gás Natural que atendam às
disposições previstas nos artigos 23 e 24 da Lei nº 9.478/97;

que, nos termos dos artigos 25 e 26 da Lei nº 9.478/97, e tendo sido atendidos os requisitos
estabelecidos na Seção | da citada Lei, a ANP e o Concessionário estão autorizados a
celebrar este Contrato de Concessão que se regerá, no que couber, pelas normas gerais da
Seção | e pelas disposições da Seção VI, ambas do Capítulo V da mencionada Lei;

que, nos termos dos artigos 36 a 42 da Lei nº 9.478/97, o Concessionário participou de
licitação para outorga deste Contrato de Concessão, tendo sido adjudicado e homologado o
certame em que foi declarado vencedor, no Bloco definido no Anexo |;

que, nos termos do artigo 46 da Lei nº 9.478/97, o Concessionário efetuou o pagamento à
ANP do bônus de assinatura no montante indicado no Anexo VI;

que, nos termos do Edital da 13º Rodada de Licitações e do inciso V do art. 43 da Lei nº
9.478/1997, o Concessionário submeteu à ANP as garantia(s) financeira(s) necessárias para
respaldar o cumprimento do Programa Exploratório Mínimo ofertado;

A ANP e o Concessionário celebram o presente Contrato de Concessão para Exploração e
Produção de Petróleo e Gás Natural para o Bloco identificado no Anexo |, em conformidade
com as seguintes cláusulas e condições.

Página 3
Contrato «nome. sigep» Processo nº «numero. contrato»

CAPÍTULO | - DISPOSIÇÕES BÁSICAS.

1 CLÁUSULA PRIMEIRA - DEFINIÇÕES.
Definições Legais...
Definições Contratuais

2 CLÁUSULA SEGUNDA — OBJETO ...
Exploração e Produção de Petróleo e Gás Natural...
Custos, Perdas e Riscos Associados à Execução das Operações
Propriedade do Petróleo e/ou Gás Natural
Outros Recursos Naturai

3 CLÁUSULA TERCEIRA - ÁREA DE CONCESSÃO.
Identificação.
Devoluções Voluntária:
Devolução por extinção do Contrato.
Condições de Devolução
Disposição pela ANP das Áreas Devolvidas
Levantamentos de Dados em Bases Não-Exclusivas

4 CLÁUSULA QUARTA - VIGÊNCIA
Vigência e Divisão em Fases.

CAPÍTULO Il - EXPLORAÇÃO E AVALIAÇÃO ...

5 CLÁUSULA QUINTA - FASE DE EXPLORAÇÃO...
Duração
Prorrogação do primeiro Período Explorat
Programa Exploratório Mínimo...
Opções pelo Encerramento da Fase de Exploração
Opções do Concessionário após a Conclusão do Programa Exploratório Mínimo do primeiro Período Exploratório.
Opções do Concessionário após a Conclusão do Programa Exploratório Mínimo do segundo Período Exploratório
Devolução da Área de Concessão ao Término da Fase de Exploração ...

jo e da Fase de Exploração devido a poço em andament

6 CLÁUSULA SEXTA - GARANTIAS FINANCEIRAS DO PROGRAMA EXPLORATÓRIO MÍNIMO ...
Fornecimento de Garantia Financeir:
Forma das Garantias Financeiras.
Redução do Valor Garantido...
Devolução das Garantias Financeiras
Garantia Financeira do segundo Período Exploratóri
Reajuste e Atualização das Garantias Financeiras
Execução das Garantias Financeiras

7 CLÁUSULA SÉTIMA - DESCOBERTA E AVALIAÇÃO.
Notificação de Descoberta
Avaliação, Plano de Avaliação de Descoberta e Relatório Final de Avaliação de Descoberta
Avaliação de Novo Reservatóri
Avaliação de Descoberta por meio de Teste de Longa Duração.

8 CLÁUSULA OITAVA - DECLARAÇÃO DE COMERCIALIDADE......
Opção do Concessionário
Postergação da Declaração de Comercialidade
Devolução da Área Descoberta e Avaliada.
Continuidade de Exploração e/ou Avaliação.

CAPÍTULO Ill - DESENVOLVIMENTO E PRODUÇÃO...

9 CLÁUSULA NONA — FASE DE PRODUÇÃO.
Início e Duração.
Prorrogação a pedido do Concessionário.
Prorrogação por determinação da ANP
Consequência da Prorrogação.

Devolução do Campo...

Página 4
Contrato «nome. sigep» Processo nº «numero. contrato»

10 CLÁUSULA DÉCIMA - PLANO DE DESENVOLVIMENTO .
Conteúdo.
Prazos...
Área de Desenvolviment
Aprovação e Execução do Plano de Desenvolvimento.
Revisões e Alterações ..
Construções, Instalações e Equipamentos...

11 CLÁUSULA DÉCIMA PRIMEIRA - DATA DE INÍCIO DA PRODUÇÃO E PROGRAMAS ANUAIS DE PRODUÇÃO .....
Início da Produção...
Programa Anual de Produção .
Aprovação do Programa Anual de Produção
Revisão.
Variação do Volume Produzido ...
Interrupção Temporária da Produção

12 CLÁUSULA DÉCIMA SEGUNDA - MEDIÇÃO, BOLETINS MENSAIS E DISPONIBILIZAÇÃO DA PRODUÇÃO
Medição
Boletins Mensais
Disponibilização da Produção .
Livre Disposição.
Abastecimento do Mercado Naciona
Consumo nas Operações...
Produção de Teste
Gás Natural.
Perdas ..

13 CLÁUSULA DÉCIMA TERCEIRA - INDIVIDUALIZAÇÃO DA PRODUÇÃO.....
Acordo de Individualização da Produção

CAPÍTULO IV - EXECUÇÃO DAS OPERAÇÕES .

14 CLÁUSULA DÉCIMA QUARTA - EXECUÇÃO PELO CONCESSIONÁRIO .
Exclusividade do Concessionário ...
Designação do Operador pelo Concessionário.
Diligência na Condução das Operações.
Licenças, Autorizações e Permissões
Livre Acesso à Área de Concessão ..
Perfuração e Abandono de Poço:
Programas de Trabalhos Adicionais .
Aquisição de Dados fora da Área de Concessão

15 CLÁUSULA DÉCIMA QUINTA - CONTROLE DAS OPERAÇÕES E ASSISTÊNCIA PELA ANP.
Acompanhamento e Fiscalização pela ANP...
Acesso e Controle.....
Assistência ao Concessioná
Exoneração de responsabilidade da ANP...

16 CLÁUSULA DÉCIMA SEXTA - PROGRAMA ANUAL DE TRABALHO E ORÇAMENTO...
Correspondência entre o Conteúdo e outros Planos e Programas
Prazos...
Revisões e Alterações .

17 CLÁUSULA DÉCIMA SÉTIMA - DADOS E INFORMAÇÕES...
Fornecimento pelo Concessionário.
Processamento ou Análise no Exterior.

18 CLÁUSULA DÉCIMA OITAVA - BENS.
Bens, Equipamentos, Instalações e Materiais
Licenças, Autorizações e Permissões
Desapropriações e Servidões.
Instalações ou Equipamentos fora da Área de Concessão
Devolução de Áreas e Reversão de Bens.
Garantias de Desativação e Abandono
Bens a serem Revertidos.....

Página 5
Contrato «nome. sigep» Processo nº «numero. contrato»

Remoção de Bens não revertidos ..

19 CLÁUSULA DÉCIMA NONA - PESSOAL, SERVIÇOS E SUBCONTRATOS.
Pessoal
Serviços ..

20 CLÁUSULA VIGÉSIMA - CONTEÚDO LOCAL.
Compromisso do Concessionário com o Conteúdo Local.
Aferição do Conteúdo Local.
Etapa de Desenvolvimento para fins de Conteúdo Local.
Isenção do Cumprimento de Conteúdo Local .

Ajustes nos Percentuais de Conteúdo Local Comprometido.
Excedente de Conteúdo Local...
Multa pelo Descumprimento do Conteúdo Local

21 CLÁUSULA VIGÉSIMA PRIMEIRA — SEGURANÇA OPERACIONAL E MEIO AMBIENTE .
Controle Ambiental...
Responsabilidade Social...
Da Responsabilidade por Danos e Prejuízos

22 CLÁUSULA VIGÉSIMA SEGUNDA - SEGUROS.
Seguros...

CAPÍTULO V - PARTICIPAÇÕES GOVERNAMENTAIS E INVESTIMENTOS EM PESQUISA, DESENVOLVIMENTO E
INOVAÇÃO

23 CLÁUSULA VIGÉSIMA TERCEIRA - PARTICIPAÇÕES...
Participações Governamentais e de Terceiros...

24 CLÁUSULA VIGÉSIMA QUARTA - RECURSOS DESTINADOS A PESQUISA, DESENVOLVIMENTO E INOVAÇÃO

25 CLÁUSULA VIGÉSIMA QUINTA - TRIBUTOS
Regime Tributário...
Certidões e Provas de Regularidade

26 CLÁUSULA VIGÉSIMA SEXTA - MOEDA E DIVISAS.
Moeda...
Divisas...

27 CLÁUSULA VIGÉSIMA SÉTIMA - CONTABILIDADE E AUDITORIA.
Contabilidade...
Auditoria ...

CAPÍTULO VI - DISPOSIÇÕES GERAIS ....

28 CLÁUSULA VIGÉSIMA OITAVA - CESSÃO DE DIREITOS E OBRIGAÇÕES.
Participação Indivisa nos Direitos e Obrigações
Cessão Parcial de Área na Fase de Exploração.
Novo Contrato de Concessão ...
Cessão de Área na Fase de Produção
Participação Mínima dos Integrantes do Consórcio.
Documentos Necessários.
Nulidade da Cessão e Necessidade de Aprovação Prévia e Expressa
Aprovação da Cessão
Efetivação da Cessão.

29 CLÁUSULA VIGÉSIMA NONA - INADIMPLEMENTO RELATIVO E PENALIDADES.
Sanções .

30 CLÁUSULA TRIGÉSIMA - EXTINÇÃO E RESOLUÇÃO DO CONTRATO.
Extinção de Pleno Direito .
Extinção por acordo entre as partes: Resilição.
Extinção por inadimplemento absoluto: Resolução .
Consequências da Resolução...

31 CLÁUSULA TRIGÉSIMA PRIMEIRA - CASO FORTUITO, FORÇA MAIOR E CAUSAS SIMILARES
Exoneração Total ou Parcial.

Página 6
Contrato «nome. sigep» Processo nº «numero. contrato»

Alteração e Extinção do Contrat
Licenciamento Ambiental.
Perdas ...

32 CLÁUSULA TRIGÉSIMA SEGUNDA - CONFIDENCIALIDADE
Obrigação do Concessionári
Compromisso da ANP...

33 CLÁUSULA TRIGÉSIMA TERCEIRA - NOTIFICAÇÕES, SOLICITAÇÕES, COMUNICAÇÕES E RELATÓRIOS
Notificações, Solicitações, Planos, Programas, Relatórios e outras Comunicações.
Endereços.
Validade e Eficácia .
Alterações dos Atos Constitutivos

34 CLÁUSULA TRIGÉSIMA QUARTA - REGIME JURÍDICO ....
Lei Aplicável
Conciliação
Suspensão de Atividades
Arbitragem...
Foro
Execução do Contrato
Justificativas.
Aplicação Continuada

35 CLÁUSULA TRIGÉSIMA QUINTA - DISPOSIÇÕES FINAIS...
Modificações e Aditivos
Publicidade...

ANEXO | — ÁREA DA CONCESSÃO...

ANEXO Il - PROGRAMA EXPLORATÓRIO MÍNIMO .

ANEXO Ill - GARANTIA FINANCEIRA REFERENTE AO PROGRAMA EXPLORATÓRIO MÍNIMO...

ANEXO IV — GARANTIA DE PERFORMANCE ....

ANEXO V — PARTICIPAÇÕES GOVERNAMENTAIS E DE TERCEIROS .

ANEXO VI - PAGAMENTO DO BÔNUS DE ASSINATURA

ANEXO VII — DESIGNAÇÃO DE OPERADOR .....

ANEXO VIII —- LOGRADOURO ..

ANEXO IX —- COMPROMISSO DE CONTEÚDO LOCAL ..

Página 7
Contrato «nome. sigep» Processo nº «numero. contrato»

CAPÍTULO | - DISPOSIÇÕES BÁSICAS

CLÁUSULA PRIMEIRA - DEFINIÇÕES

Definições Legais

1.1. As definições contidas no artigo 6º da Lei n.º 9.478/97 e no artigo 3º do Decreto n.º
2.705, de 3 de agosto de 1998, ficam incorporadas a este Contrato e, em
consequência, valerão para todos seus fins e efeitos, sempre que sejam utilizadas, no
singular ou no plural, no masculino ou no feminino.

1.2. Para efeitos de gestão, regulação e fiscalização deste Contrato, fica válido, para uso
subsidiário, o Catálogo de E&P publicado pela ANP em sua página eletrônica na
Internet.

Definições Contratuais

1.3. Também para os fins e efeitos deste Contrato, valerão adicionalmente as definições
contidas neste parágrafo, sempre que as seguintes palavras e expressões sejam aqui
utilizadas, no singular ou no plural, no masculino ou no feminino:

1.3.1.

1.3.2.

1.3.3.

1.3.4.

1.3.5.

1.3.6.

1.3.7.

Acordo de Individualização da Produção: acordo celebrado entre os
detentores de direitos de Exploração e Produção, após a Declaração de
Comercialidade, visando ao Desenvolvimento e Produção unificados de
Jazidas que se estendam além da Área de Concessão, segundo os
procedimentos previstos na Legislação Aplicável.

Afiliada: qualquer sociedade controlada ou controladora, nos termos dos
artigos 1.098 a 1.100 do Código Civil, bem como as sociedades que sejam
controladas direta ou indiretamente pela mesma pessoa jurídica.

Área de Campo: é a área circunscrita pelo polígono que define o Campo, por
ocasião da aprovação do Plano de Desenvolvimento.

Área de Concessão: Bloco cuja projeção superficial é delimitada pelo polígono
definido no Anexo | deste Contrato ou as parcelas do Bloco que permaneçam
sob Contrato depois de feitas as devoluções parciais nele previstas.

Área de Desenvolvimento: qualquer parcela da Área de Concessão retida
para a Etapa de Desenvolvimento.

Avaliação: conjunto de Operações que, como parte da Exploração, se
destinam a verificar a comercialidade de uma Descoberta ou conjunto de
Descobertas de Petróleo e Gás Natural na Área de Concessão.

Avaliação de Poço: atividades de perfilagem e de testes de formação
executadas entre o Término de Perfuração e a Conclusão de Poço que,
associadas a outras atividades anteriormente executadas no poço, permitirão a
verificação da ocorrência de zonas de interesse para a apresentação de
eventual Plano de Avaliação de Descoberta e/ou para a tomada de decisão

Página 8
Contrato «nome :

1.3.8.

1.3.9.

1.3.10.

1.3.11.

1.3.12.

1.3.13.

1.3.14.

1.3.15.

sigep»

quanto ao prosseguimento das Opes
seguinte.

Processo nº «numero contrato»

rações para o Período Exploratório

BDEP: Banco de Dados de Exploração e Produção da Agência Nacional do

Petróleo, Gás Natural e Biocombustíveis

— ANP.

Campo: tem o mesmo significado de Campo de Petróleo ou de Gás Natural,

definido na Lei n.º 9.478/97.

Catálogo de E&P: conjunto de docu
destinados a orientar a relação entr
Concessão e a ANP.

mentos, procedimentos e formulários
e os Operadores dos Contratos de

Cessão: venda, alienação, transferência ou qualquer operação que tenha por

efeito ou objeto a transferência ou qual

quaisquer meios, no todo ou em parte, d

Contrato.

Compromisso de Individualização da
a Declaração de Comercialidade que
Jazida Compartilhada, que se estende

quer outra forma de transmissão, por
Os direitos e obrigações indivisíveis do

Produção: instrumento celebrado após
ormaliza a alocação da produção de
por Áreas sob Contrato distintas, cujos

direitos de Exploração e Produção pertencem à mesma empresa ou a

consórcio de idêntica composição e mes

mo percentuais de participação.

Concessionário: individual ou coletivamente, as sociedades empresárias
integrantes do consórcio, inclusive o Operador.

Conclusão de Poço: início da desmobil
Término de Perfuração e Avaliação de P.

Conteúdo Local: proporção entre o val

ização da sonda de perfuração, após o
oço.

lor dos bens produzidos e dos serviços

prestados no País para execução do contrato e o valor total dos bens utilizados

e dos serviços prestados para essa finali

dade.

1.3.16. Contrato: corpo principal deste Contrato de Concessão e seus Anexos.

1.3.17. Contrato de Consórcio: instrumento contratual que disciplina os direitos e

1.3.18.

1.3.19.

1.3.20.

1.3.21.

obrigações dos Concessionários entre si

Declaração de Comercialidade:

notificação formal

, no que se referir a este Contrato.

e por escrito do

Concessionário à ANP em que se declara uma ou mais Jazidas como
Descoberta Comercial na Área de Concessão.

Descoberta: qualquer

ocorrência de

Petróleo, Gás Natural, outros

hidrocarbonetos fluidos, minerais e quaisquer outros recursos naturais na Área

de Concessão, independentemente
comercialidade, verificada por, pelo mi
avaliação.

de quantidade, qualidade ou
enos, dois métodos de detecção ou

Despesas Qualificadas como Pesquisa, Desenvolvimento e Inovação:

despesas com atividades de Pesquis:

a, Desenvolvimento e Inovação que

tenham como objeto promover o desenvolvimento do setor de Petróleo, Gás

Natural e Biocombustíveis.

Etapa de Desenvolvimento: etapa con
ANP, do Plano de Desenvolvimento pri
prolonga durante a Fase de Produção e:

tratual iniciada com a aprovação, pela
oposto pelo Concessionário e que se
nquanto necessários investimentos em

Página 9
Contrato «nome. sigep» Processo nº «numero. contrato»

1.3.22.

1.3.28.

1.3.24.

1.3.25.

1.3.26.

1.3.27.

1.3.28.

1.3.29.

1.3.30.

poços, equipamentos e instalações destinados à Produção de Petróleo e Gás
Natural de acordo com as Melhores Práticas da Indústria do Petróleo.

Extração do Primeiro Óleo: data em que ocorrer a primeira medição de
volumes de Petróleo e Gás Natural em um dos Pontos de Medição da
Produção, em cada Módulo da Etapa de Desenvolvimento.

Fase de Exploração: período contratual em que deve ocorrer a Exploração e a
Avaliação.

Fase de Produção: período contratual em que deve ocorrer o
Desenvolvimento e a Produção.

Fornecedor Brasileiro: qualquer fabricante ou fornecedor de bens produzidos
ou serviços prestados no Brasil, através de sociedades empresárias
constituídas sob as leis brasileiras ou aquelas que façam uso de bens
fabricados no País sob regimes aduaneiros especiais e incentivos fiscais
aplicáveis à indústria de Petróleo e Gás Natural.

Gás Natural Associado: Gás Natural produzido de Jazida onde ele é
encontrado dissolvido no Petróleo ou em contato com Petróleo subjacente
saturado de Gás.

Gás Natural Não-Associado: Gás Natural que é produzido de Jazida de Gás
seco ou de Jazida de Gás e condensado.

Individualização da Produção: procedimento que visa à divisão do resultado
da Produção e ao aproveitamento racional dos recursos naturais da União, por
meio da unificação do Desenvolvimento e da Produção relativos à Jazida que
se estenda além da Área de Concessão;

Legislação Aplicável: o conjunto de todas as leis, decretos, regulamentos,
resoluções, portarias, instruções normativas ou quaisquer outros atos
normativos que incidam ou que venham a incidir sobre as Partes, ou sobre as
atividades de Exploração, Avaliação, Desenvolvimento e Produção de Petróleo
e Gás Natural, bem como sobre a desativação das instalações.

Melhores Práticas da Indústria do Petróleo: Os melhores e mais seguros
procedimentos e tecnologias disponíveis na indústria do petróleo e gás natural
em todo o mundo, que permitam: (a) garantir a segurança operacional das
instalações, preservando a vida, integridade física e saúde humana; (b)
preservar o meio-ambiente e proteger as comunidades adjacentes; (c) evitar ou
reduzir ao máximo os riscos de vazamento de petróleo, gás natural, derivados
e outros produtos químicos que possam ser prejudiciais ao meio ambiente; (d)
a conservação de recursos petrolíferos e gasíferos, o que implica a utilização
de métodos e processos adequados à maximização da recuperação de
hidrocarbonetos de forma técnica, econômica e ambientalmente sustentável,
com o correspondente controle do declínio de reservas, e à minimização das
perdas na superfície; (e) minimizar o consumo de recursos naturais nas
Operações. Para a execução das Melhores Práticas da Indústria do Petróleo,
os Concessionários devem tomar as normas expedidas pela ANP e pelos
demais órgãos públicos brasileiros como ponto de partida, incorporando
padrões técnicos e recomendações de organismos e associações da indústria
do petróleo reconhecidos internacionalmente, sempre que tais medidas
aumentem as chances de que os objetivos listados acima sejam alcançados.

Página 10
Contrato «nome. sigep» Processo nº «numero. contrato»

1.3.31.

1.3.32.

1.3.383.

1.3.34.

1.3.35.
1.3.36.
1.3.37.

1.3.38.

1.3.39.

1.3.40.

1.3.41.

1.3.42.

1.3.43.

1.3.44.

Módulo da Etapa de Desenvolvimento: módulo individualizado, composto por
instalações e infraestrutura para Produção de Petróleo e Gás Natural de uma
ou mais Jazidas de determinado Campo, segundo o Plano de Desenvolvimento
aprovado pela ANP.

Novo Reservatório: ocorrência de novas acumulações de Petróleo e Gás
Natural, em horizontes distintos dos já produtores ou em Avaliação.

Operação: todas e quaisquer atividades de Exploração, Avaliação,
Desenvolvimento, Produção, desativação ou abandono, realizadas em
sequência, em conjunto, ou isoladamente pelo Concessionário, para os
propósitos deste Contrato.

Operador: Concessionário designado, na forma do Anexo VII, para conduzir e
executar todas as Operações previstas neste Contrato em nome dos
Concessionários.

Parte: a ANP ou o Concessionário.
Partes: a ANP e o Concessionário.

Período Exploratório: cada um dos períodos que compõem a Fase de
Exploração, em que o Concessionário deverá executar o conjunto de
obrigações do Programa Exploratório Mínimo, conforme especificado no Anexo

Plano de Avaliação de Descoberta: documento em que se especifica o
programa de trabalho e respectivos investimentos necessários à Avaliação de
uma Descoberta ou conjunto de Descobertas de Petróleo e Gás Natural na
Área de Concessão.

Plano de Desenvolvimento: documento em que se especifica o programa de
trabalho, cronograma e respectivos investimentos necessários ao
Desenvolvimento e Produção de uma Descoberta ou conjunto de Descobertas
de Petróleo e Gás Natural na Área de Concessão, incluindo seu abandono.

Produção: conjunto de Operações coordenadas de extração de Petróleo ou
Gás Natural de uma Jazida, nos termos da definição contida no art. XVI do art.
6º da Lei n.º 9.478/97, ou um volume de Petróleo e Gás Natural produzido,
conforme se depreenda do texto, em cada caso.

Programa Anual de Produção: documento em que se discriminam as
previsões de Produção e movimentação de Petróleo, Gás Natural, água, fluidos
especiais e resíduos oriundos do processo de Produção de cada Campo.

Programa Anual de Trabalho e Orçamento: documento em que se especifica
o conjunto de atividades a serem realizadas pelo Concessionário, incluindo o
detalhamento dos investimentos necessários à realização de tais atividades.

Programa de Desativação das Instalações: documento em que se especifica
o conjunto de Operações de abandono definitivo de poços, incluindo seu
eventual arrasamento, e de retirada de operação, remoção e destinação final
adequada das instalações e recuperação das áreas onde estas instalações se
situam.

Programa Exploratório Mínimo: programa de trabalho previsto no Anexo Il, a
ser cumprido pelo Concessionário no decorrer da Fase de Exploração.

Página 11
Contrato «nome. sigep» Processo nº «numero. contrato»

1.3.45.

1.3.46.

1.3.47.

1.3.48.

1.3.49.

1.3.50.

1.3.51.

1.3.52.

1.3.58.

Recomendações de Segurança: ato administrativo que reconhece uma
conduta como irregular ou que expõe um entendimento administrativo acerca
da aplicação da norma regulatória, determinando, de forma abrangente, que
o(s) operador(es) abstenha(m)-se de praticá-la, ou que passem a observá-lo,
sob pena da imediata lavratura do Auto de Infração correspondente.

Relatório de Conteúdo Local: documento a ser entregue pelo Concessionário
à ANP em que são detalhados os valores despendidos para fins de apuração
de Conteúdo Local.

Relatório de Gastos Trimestrais com Exploração, Desenvolvimento e
Produção: documento a ser entregue pelo Concessionário à ANP em que são
detalhados os valores despendidos nas Operações de Exploração,
Desenvolvimento e Produção.

Relatório Final de Avaliação de Descoberta: documento preparado e
apresentado pelo Concessionário e que descreve as Operações de Avaliação
da Descoberta de Petróleo ou Gás Natural, nos termos do Plano de Avaliação
de Descoberta aprovado pela ANP, apresenta seus resultados e, caso
aprovado pela ANP, confere efetividade à Declaração de Comercialidade.

Reprocessamento Sísmico: processo de submissão de dados sísmicos a
novo processamento, visando obter ganho de qualidade nos resultados
alcançados.

Responsabilidade Social: responsabilidade do Concessionário pelos impactos
de suas decisões e atividades passadas e presentes na sociedade e no meio
ambiente, por meio de um comportamento ético e transparente que (i)
contribua para o desenvolvimento sustentável, inclusive a saúde e bem-estar
da sociedade; leve em consideração as expectativas das partes interessadas;
(ii) esteja em conformidade com a legislação aplicável e seja consistente com
as normas internacionais de comportamento; e (iii) esteja integrada no
Concessionário e seja praticada em suas relações, que se referem às
atividades do Concessionário dentro de sua esfera de influência.

Término de Perfuração: momento em que o avanço da broca no poço é
cessado, em definitivo.

Teste de Longa Duração: teste de poço, realizado com a finalidade exclusiva
de obtenção de dados e informações para conhecimento dos Reservatórios,
com tempo total de fluxo superior a 72 (setenta e duas) horas.

Unidade de Trabalho: unidade de conversão para diferentes trabalhos
exploratórios, utilizada para fins de aferição da execução do Programa
Exploratório Mínimo previsto no Anexo II.

CLÁUSULA SEGUNDA — OBJETO

Exploração e Produção de Petróleo e Gás Natural

2.1.

Este Contrato tem por objeto:

a) a execução, na Área de Concessão, de Operações de Exploração comprometidas

no

Programa Exploratório Mínimo ou adicionais a ele;

Página 12
Contrato «nome. sigep» Processo nº «numero. contrato»

b) em caso de Descoberta, a critério do Concessionário, a execução de atividades
de Avaliação de Descoberta nos termos de um Plano de Avaliação de Descoberta
aprovado pela ANP;

c) caso verificada pelo Concessionário a comercialidade da Descoberta, a Produção
de Petróleo e Gás Natural na Área de Concessão de acordo com um Plano de
Desenvolvimento aprovado pela ANP.

Custos, Perdas e Riscos Associados à Execução das Operações

2.2.

2.3.

24.

2.5.

2.6.

O Concessionário assumirá sempre, em caráter exclusivo, todos os custos e riscos
relacionados à execução das Operações e suas consequências.

O Concessionário deverá suportar todos os prejuízos em que venha a incorrer,
inclusive aqueles resultantes de caso fortuito ou de força maior, bem como de
acidentes ou de eventos da natureza que afetem a Exploração e Produção de Petróleo
e Gás Natural na Área de Concessão.

O Concessionário não terá direito a qualquer pagamento, ressarcimento, restituição,
reembolso ou indenização em caso de insucesso exploratório ou ausência de
comercialidade das eventuais Descobertas na Área de Concessão.

O Concessionário será o único responsável civilmente pelos seus próprios atos e os
de seus prepostos e subcontratados, bem como pela reparação de quaisquer danos
causados pelas Operações e sua execução, independentemente da existência de
culpa.

2.5.1. A União e a ANP deverão ser ressarcidas de quaisquer ônus que venham a
suportar em consequência de eventuais demandas motivadas por atos de
responsabilidade do Concessionário, a quem caberá tal ressarcimento.

A União e a ANP não assumirão quaisquer riscos ou perdas operacionais, nem
tampouco responderão pelos custos, investimentos e danos relacionados com a
execução das Operações e suas consequências.

Propriedade do Petróleo e/ou Gás Natural

2.7.

Pertencem à União os Depósitos de Petróleo e Gás Natural existentes no território
nacional, na plataforma continental e na zona econômica exclusiva, de acordo com o
artigo 20, inciso V e IX da Constituição Federal e com o artigo 3º da Lei n.º 9.478/97.

2.7.1. Caberá ao Concessionário tão somente a propriedade do Petróleo e Gás
Natural que venham a ser efetivamente produzidos e a ele conferidos no Ponto
de Medição da Produção, por meio de aquisição originária e nos termos deste
Contrato.

2.7.2. O Concessionário estará sujeito aos encargos relativos aos tributos e às
participações governamentais, bem como aos demais previstos na Legislação
Aplicável.

Página 13
Contrato «nome. sigep» Processo nº «numero. contrato»

Outros Recursos Naturais

2.8.

2.9.

2.10.

Este Contrato se refere exclusivamente à Exploração e Produção de Petróleo e Gás
Natural, não se estendendo a quaisquer outros recursos naturais porventura existentes
na Área da Concessão.

É vedado ao concessionário utilizar, usufruir ou dispor, de qualquer maneira e a
qualquer título, total ou parcialmente, de quaisquer outros recursos naturais porventura
existentes na Área de Concessão que não sejam Petróleo e Gás Natural, salvo
quando autorizado pela ANP, de acordo com a Legislação Aplicável.

2.9.1. A Descoberta de recursos naturais que não Petróleo e Gás Natural deverá ser
notificada à ANP no prazo máximo de 72 (setenta e duas) horas.

2.9.2. O Concessionário deverá cumprir as instruções e permitir a execução das
providências pertinentes determinadas pela ANP ou por outras autoridades
competentes.

2.9.3. Até que tais instruções não lhe sejam apresentadas, o Concessionário deverá
abster-se de quaisquer medidas que possam acarretar risco ou de alguma
forma prejudicar os recursos naturais descobertos.

2.9.4. O Concessionário não será obrigado a suspender suas atividades, exceto nos
casos em que estas coloquem em risco os recursos naturais descobertos ou as
Operações.

Qualquer interrupção das Operações, exclusivamente devido à Descoberta de outros

recursos naturais, terá seu prazo computado e reconhecido pela ANP para efeito de
prorrogação deste Contrato.

CLÁUSULA TERCEIRA - ÁREA DE CONCESSÃO

Identificação

3.1.

As Operações deverão ser executadas exclusivamente na Área de Concessão,
descrita e delimitada no Anexo |.

Devoluções Voluntárias

3.2.

O Concessionário poderá fazer, a qualquer tempo, durante a Fase de Exploração,
devoluções voluntárias de áreas integrantes da Área de Concessão.

3.2.1. As devoluções voluntárias deverão ser comunicadas por escrito.

3.2.2. As devoluções voluntárias não eximirão o Concessionário da obrigação de
cumprimento do Programa Exploratório Mínimo.

3.2.8. Concluída a Fase de Exploração, o Concessionário somente poderá reter,
como Área de Concessão, a(s) Area(s) de Desenvolvimento.

Página 14
Contrato «nome. sigep» Processo nº «numero. contrato»

Devolução por extinção do Contrato

3.3. A extinção deste Contrato, por qualquer causa, obrigará o Concessionário a devolver
imediatamente à ANP toda a Área de Concessão.

Condições de Devolução

3.4. Toda e qualquer devolução de áreas ou Campos integrantes da Área de Concessão,
assim como a consequente reversão de bens, terá caráter definitivo e será feita pelo
Concessionário sem ônus de qualquer natureza para a União ou para a ANP, nos
termos do artigo 28, 84 1º e 2º, da Lei n.º 9.478/97, não cabendo ao Concessionário
qualquer direito a ressarcimento.

Disposição pela ANP das Áreas Devolvidas

3.5. A ANP, a partir da data em que as áreas forem devolvidas pelo Concessionário,
poderá delas dispor a seu exclusivo critério, inclusive para efeito de novas licitações.

Levantamentos de Dados em Bases Não-Exclusivas

3.6. A ANP poderá, a seu exclusivo critério, autorizar terceiros a executar, na Área de
Concessão, serviços de geologia, geoquímica, geofísica e outros trabalhos da mesma
natureza visando ao levantamento de dados técnicos destinados à comercialização
em bases não-exclusivas, nos termos do artigo 8º, inciso III, da Lei n.º 9.478/97.

3.6.1. A execução dos referidos serviços, salvo situações excepcionais aprovadas
pela ANP, não poderá afetar o curso normal das Operações.

3.6.2. O Concessionário não terá qualquer responsabilidade em relação à execução
de tais serviços ou de danos a eles relacionados.

CLÁUSULA QUARTA - VIGÊNCIA

Vigência e Divisão em Fases
4.1. Este Contrato entrará em vigor na data de sua assinatura, e é dividido em duas fases:

4.1.1. Fase de Exploração, para toda a Área de Concessão, com duração prevista no
Anexo Il — Programa Exploratório Mínimo, e

4.1.2. Fase de Produção, para cada Campo, com duração definida na Cláusula Nona
(Fase de Produção).

4.2. A vigência deste Contrato, corresponderá ao período decorrido desde a data de sua
assinatura até a Declaração de Comercialidade de uma ou mais Descobertas,
acrescido de um prazo de 27 (vinte e sete) anos contado da Declaração de
Comercialidade apresentada à ANP.

Página 15
Contrato «nome. sigep» Processo nº «numero. contrato»

4.3. A esta duração total se acrescentarão eventuais prorrogações que venham a ser
autorizadas pela ANP nos termos do Contrato.

4.4. O decurso do prazo de vigência, observadas as disposições do parágrafo anterior
relativas às prorrogações autorizadas pela ANP, implicará a extinção de pleno direito
do Contrato.

Página 16
Contrato «nome. sigep» Processo nº «numero. contrato»

CAPÍTULO Il - EXPLORAÇÃO E AVALIAÇÃO

CLÁUSULA QUINTA - FASE DE EXPLORAÇÃO

Duração

5.1.

5.2.

5.3.

A Fase de Exploração será dividida em dois Períodos Exploratórios subsequentes,
com a duração prevista no Anexo Il.

5.1.1. O primeiro Período Exploratório terá início na data de assinatura deste
Contrato; e

5.1.2. O segundo Período Exploratório, se houver, terá início na data imediatamente
posterior à conclusão do primeiro Período Exploratório.

A Fase de Exploração terá início na data de assinatura deste Contrato e será
encerrada:

a) como decurso do prazo previsto no Anexo Il;
b) com a devolução total da Área de Concessão; ou
c) para cada área retida para Avaliação de Descoberta:
ii com a apresentação da Declaração de Comercialidade; ou
ii. com a devolução da(s) área(s) retida(s) para Avaliação de Descoberta.

Caso o Concessionário realize uma Descoberta durante a Fase de Exploração em
momento tal que não lhe tenha sido possível proceder à Avaliação de Descoberta
antes do final desta fase, de acordo com as Melhores Práticas da Indústria do
Petróleo, a Fase de Exploração poderá, a critério da ANP, ser prorrogada pelo prazo
necessário à execução da etapa de Avaliação e eventual Declaração de
Comercialidade segundo um Plano de Avaliação de Descoberta aprovado pela ANP.

5.3.1. A prorrogação de que trata este parágrafo é restrita à área retida para
Avaliação de Descoberta, nos termos do Plano de Avaliação de Descoberta
aprovado pela ANP.

5.3.2. Na hipótese do parágrafo anterior, a Fase de Exploração será automaticamente
suspensa até que a ANP delibere sobre o Plano de Avaliação de Descoberta e,
consequentemente, sobre o pedido de prorrogação para a realização da
Avaliação de Descoberta.

5.3.3. Durante a suspensão da Fase de Exploração, o Concessionário somente
poderá executar atividade de avaliação constante do Plano de Avaliação de
Descoberta submetido mediante prévia e expressa autorização da ANP.

Prorrogação do primeiro Período Exploratório e da Fase de Exploração devido a poço
em andamento

5.4.

Se ao término de um Período Exploratório ou da Fase de Exploração o Concessionário
houver iniciado a perfuração de um poço exploratório sem que tenha completado a

Página 17
Contrato «nome. sigep» Processo nº «numero. contrato»

Avaliação de Poço, o Período Exploratório ou a Fase de Exploração será prorrogado
até a data de Conclusão de Poço, com um acréscimo de 60 (sessenta) dias para
apresentação de eventual proposta de Plano de Avaliação de Descoberta ou decisão
quanto à passagem para o segundo Período Exploratório.

5.4.1. A solicitação fundamentada do pedido de prorrogação em razão de poço em
andamento deverá ser encaminhada pelo Concessionário à ANP com
antecedência mínima de 72 (setenta e duas) horas do término do Período
Exploratório.

5.4.2. A critério da ANP, o prazo a que se refere este parágrafo poderá ser reduzido,
desde que tecnicamente justificado pelo Concessionário.

Programa Exploratório Mínimo

5.5.

5.6.

5.7.

5.8.

5.9.

O Concessionário deverá executar as obrigações relativas ao Programa Exploratório
Mínimo nos prazos e condições descritos no Anexo Il.

O Concessionário poderá executar atividades exploratórias adicionais ao Programa
Exploratório Mínimo de qualquer Período Exploratório, apresentando à ANP o
programa dos trabalhos adicionais antes do início de sua execução.

Caso o Concessionário conclua um poço como atividade adicional ao Programa
Exploratório Mínimo do primeiro Período Exploratório, poderá solicitar à ANP, que
decidirá a seu exclusivo critério, que o compromisso relativo ao segundo Período
Exploratório seja considerado antecipadamente cumprido.

Para as Áreas de Concessão localizadas nas Bacias Sedimentares do Parnaíba,
Potiguar e Recôncavo, o concessionário a seu critério poderá perfurar poços visando
atravessar o Objetivo Estratigráfico indicado, e realizar perfis de poço, amostragens e
análises específicas ao longo desta unidade estratigráfica, conforme detalhado no
Edital de Licitações.

5.8.1. Para cada etapa realizada, quais sejam, perfis de poço, amostragens e
análises, na forma exigida no Edital, o Concessionário poderá solicitar à ANP
abatimento das unidades de trabalho correspondentes.

A ANP poderá aprovar alterações no Programa Exploratório Mínimo, mediante
solicitação do Concessionário, nas seguintes condições:

5.9.1. Para alteração do objetivo estratigráfico de poços comprometidos como
Programa Exploratório Mínimo, é necessário:

a) que o Concessionário demonstre tecnicamente que tal alteração é
compatível com as Melhores Práticas da Indústria do Petróleo; e

b) que o Concessionário indique o Prospecto que motivou a solicitação de
alteração.

5.9.2. Para isenção de perfuração no segundo Período Exploratório, é necessário
cumulativamente que:

a) haja justificativa técnica apresentada pelo Concessionário; e

Página 18
Contrato «nome. sigep» Processo nº «numero. contrato»

5.10.

5.11.

5.12.

5.18.

5.14.

5.15.

b) a Área(s) de Concessão objeto da solicitação seja contígua(s) a uma Área
de Concessão em que será perfurado um poço no segundo Período
Exploratório; e

c) a Área de Concessão objeto da solicitação tenha a mesma composição de
Concessionários, inclusive no que diz respeito às respectivas participações
no consórcio; e

d) a Área de Concessão objeto da solicitação compartilhe um Prospecto
comum a dois ou mais blocos.

5.9.3. Ocorrendo descompasso entre prazos exploratórios de Áreas de Concessão
que cumpram as condições do parágrafo anterior, o(s) Período(s)
Exploratório(s) poderá(ão), a exclusivo critério da ANP, ser equalizados, de
forma a não obstruir a aplicação da isenção de perfuração.

Reprocessamentos Sísmicos poderão ser convertidos em Unidades de Trabalho para
fins de cumprimento de Programa Exploratório Mínimo.

5.10.1.A conversão dos Reprocessamentos Sísmicos em Unidades de Trabalho fica
limitada a uma única versão para cada levantamento de dados sísmicos.

5.10.2. Para fins de conversão em Unidades de Trabalho:

a) o dado sísmico reprocessado deverá estar contido exclusivamente dentro
da Área de Concessão; e

b) o Reprocessamento Sísmico deve contemplar migração dos dados em
tempo (PSTM) ou profundidade (PSDM) na fase pré-empilhamento.

O Concessionário poderá contratar, por sua conta e risco, sociedades empresárias de
aquisição de dados (EAD) para aquisição de dados exclusivos, desde que sejam
previamente cumpridas as exigências constantes nas normas regulatórias editadas
pela ANP, e que essas sociedades empresárias estejam devidamente registradas e
regularizadas junto à ANP.

A ANP emitirá laudo de controle de qualidade para devolução ou aceitação dos dados
recebidos, no prazo de 180 (cento e oitenta) dias, a partir da data de entrega dos
dados pelo Concessionário.

Para fins de cumprimento do Programa Exploratório Mínimo, somente serão
convertidos em Unidades de Trabalho os dados cuja aquisição e formatação tenham
atendido a todos os requisitos definidos nos padrões técnicos estabelecidos pela
Agência.

Os trabalhos exploratórios serão convertidos em Unidades de Trabalho, para fins de
cumprimento do Programa Exploratório Mínimo, de acordo com os critérios indicados
no Anexo Il.

A ANP poderá, mediante solicitação fundamentada por parte do Concessionário,
isenta-lo do cumprimento de parcela do Programa Exploratório Mínimo do primeiro
Período Exploratório caso a parcela isenta, após sua conversão em Unidades de
Trabalho, não seja superior a 10% (dez por cento) do total das Unidades de Trabalho
comprometidas.

5.15.1. Como contrapartida à isenção de que trata este parágrafo, o Concessionário
pagará um valor correspondente, em pecúnia, a duas vezes o total das
Unidades de Trabalho não convertidas.

Página 19
Contrato «nome. sigep» Processo nº «numero. contrato»

5.15.2. Cumpridas as condições acima estabelecidas, o Programa Exploratório Mínimo
do primeiro Período Exploratório será considerado integralmente cumprido,
para todos os efeitos do Contrato.

Opções pelo Encerramento da Fase de Exploração

5.16.

5.17.

O Concessionário poderá encerrar a Fase de Exploração a qualquer momento,
mediante notificação à ANP.

5.16.1.0 encerramento não desobrigará o Concessionário do cumprimento do
Programa Exploratório Mínimo relativo ao Período Exploratório em curso.

A inexecução, parcial ou integral, do Programa Exploratório Mínimo, implica a extinção
de pleno direito do Contrato, sem prejuízo da execução das garantias financeiras de
atividades exploratórias e da aplicação de sanções cabíveis.

5.17.1.0s valores das atividades do PEM não executadas estão definidos em
Unidades de Trabalho (UT's) e são líquidas, podendo ser exigidos do
concessionário ou do garantidor.

5.17.2.Excetuam-se da disposição acima as Áreas de Desenvolvimento
eventualmente retidas pelo Concessionário e a hipótese prevista no parágrafo
5.8.

Opções do Concessionário após a Conclusão do Programa Exploratório Mínimo do
primeiro Período Exploratório

5.18.

5.19.

Após o cumprimento do Programa Exploratório Mínimo do primeiro Período
Exploratório e até o término do prazo previsto para o final do primeiro Período
Exploratório, o Concessionário poderá, mediante notificação prévia, formal e por
escrito à ANP:

a) prosseguir para o segundo Período Exploratório; ou

b) reter eventuais Áreas de Desenvolvimento ou em Avaliação de Descoberta,
devolvendo a Área de Concessão residual; ou

c) devolver integralmente a Área de Concessão.

Caso o Concessionário não se manifeste ao final do primeiro Período Exploratório, o
Contrato será extinto de pleno direito, resguardadas eventuais Áreas de
Desenvolvimento já retidas.

Opções do Concessionário após a Conclusão do Programa Exploratório Mínimo do
segundo Período Exploratório

5.20.

Após a conclusão do poço relativo ao segundo Período Exploratório e até o término do
prazo previsto para O final do segundo Período Exploratório, mediante notificação
prévia, formal e por escrito, o Concessionário poderá:

a) avaliar eventual Descoberta, devolvendo a Área de Concessão residual;

b) declarar a Comercialidade de Descoberta, dando início à Fase de Produção;

Página 20
Contrato «nome. sigep» Processo nº «numero. contrato»

c) reter as áreas em que cabível postergação de Declaração de Comercialidade nos
termos dos parágrafos 8.2 e 8.3; ou

d) devolver integralmente a Área de Concessão.

Devolução da Área de Concessão ao Término da Fase de Exploração

5.21. No prazo de até 60 (sessenta) dias após o término da Fase de Exploração, o
Concessionário deverá encaminhar à ANP um Plano de Devolução de Áreas,
elaborado conforme Legislação Aplicável.

5.21.1.A entrega do Plano de Devolução de Áreas não implica qualquer tipo de
reconhecimento ou quitação por parte da ANP, nem exime o Concessionário do
cumprimento do Programa Exploratório Mínimo e das responsabilidades
indicadas na Cláusula Vigésima Primeira.

CLÁUSULA SEXTA - GARANTIAS FINANCEIRAS DO PROGRAMA EXPLORATÓRIO
MÍNIMO

Fornecimento de Garantia Financeira

6.1. Além da garantia financeira do Programa Exploratório Mínimo do primeiro Período
Exploratório, o Concessionário fornecerá à ANP uma ou mais garantias financeiras
para o Programa Exploratório Mínimo do segundo Período Exploratório, caso decida
adentrar nestes Períodos.

Forma das Garantias Financeiras

6.2. O Concessionário poderá fornecer à ANP os seguintes instrumentos como garantias
financeiras:

a) carta de crédito irrevogável; ou
b) seguro-garantia; ou

c) contrato de penhor de Petróleo; ou

)

d) depósito caução em garantia.

6.3. A(s) garantia(s) financeira(s) poderão ser cumuladas a fim de totalizar o montante
garantido.

6.4. A(s) garantia(s) financeira(s) deverá(ão) respeitar a forma indicada no Edital.

6.5. A(s) garantia(s) financeira(s) somente poderá(ão) ser substituídas ou alteradas após
aprovação pela ANP.

6.6. A(s) garantia(s) financeira(s) deverá(ão) válida(s) por um período que exceda em pelo
menos 180 (cento e oitenta) dias a data prevista para a conclusão do Período
Exploratório correspondente ao Programa Exploratório Mínimo garantido.

Página 21
Contrato «nome. sigep» Processo nº «numero. contrato»

6.6.1. Sempre que necessário, e inclusive quando houver extensão ou suspensão no
cronograma previsto para o Programa Exploratório Mínimo, a(s) garantia(s)
financeira(s) deverá(ão) ser renovada(s) de forma a atender(em) ao disposto
neste parágrafo.

6.6.2. Em caso de suspensão da Fase de Exploração, a atualização ou renovação
da(s) garantia(s) financeira(s) deverá cobrir prazo não inferior a 1 (um) ano.

6.7. Em caso de deterioração da(s) garantia(s) financeira(s), a critério da ANP, o
Concessionário deverá substituí-la(s) ou apresentar a esta Agência garantia(s)
adicional(is).

6.7.1. Caso a garantia tenha sido apresentada na modalidade “Contrato de Penhor de
Petróleo”, a ANP poderá, nos termos do Edital da Décima Terceira Rodada de
Licitações e do Contrato de Penhor assinado entre as partes, realizar chamada
de margem de garantia, ou, alternativamente, solicitar que seja apresentada à
ANP nova garantia a fim de cobrir eventual diferença entre a garantia requerida
e a garantia efetiva.

Redução do Valor Garantido

6.8. O Concessionário, à medida que realize as atividades relativas ao Programa
Exploratório Mínimo, poderá solicitar à ANP a redução do valor da garantia financeira
depositada.

6.8.1. A redução do valor da garantia financeira do Programa Exploratório Mínimo
não poderá ocorrer com frequência inferior a 3 (três) meses.

6.8.2. A redução do valor da garantia financeira do Programa Exploratório Mínimo
não poderá ser inferior a um valor que, convertido, corresponda a 20% (vinte
por cento) do total das Unidades de Trabalho ou do investimento
comprometidos.

6.8.3. As atividades de perfuração somente poderão implicar redução do valor das
garantias financeiras do Programa Exploratório Mínimo quando,
cumulativamente:

a) o poço tenha atingido o objetivo estratigráfico; e
b) o poço tenha sido concluído; e

c) a conformidade dos dados e informações com os padrões ANP houver
sido devidamente atestada.

6.8.4. Operações de aquisição de dados sísmicos, geoquímicos ou por métodos
potenciais somente poderão implicar redução do valor das garantias financeiras
do Programa Exploratório Mínimo do primeiro Período Exploratório à medida
que os dados e seus resultados forem entregues à ANP e tiverem sua
conformidade aos padrões da Agência devidamente atestada.

Devolução das Garantias Financeiras

6.9. Inexistindo pendências, a ANP emitirá o atestado de conclusão do Período
Exploratório em até trinta dias após sua conclusão.

Página 22
Contrato «nome. sigep» Processo nº «numero. contrato»

6.10.

As garantias financeiras de cada Período Exploratório somente serão devolvidas ao
Concessionário após a emissão pela ANP do atestado de conclusão do Período
Exploratório.

Garantia Financeira do segundo Período Exploratório

6.11.

6.12.

6.18.

6.14.

Antes do início do Segundo Período Exploratório, o Concessionário deverá submeter à
ANP garantia(s) financeira(s) para assegurar o poço exploratório correspondente ao
Programa Exploratório Mínimo.

6.11.1.0O valor monetário correspondente à perfuração do poço deverá ser estimado
com base nas Melhores Práticas da Indústria do Petróleo e utilizado como
parâmetro para a(s) garantia(s) financeira(s).

Com antecedência mínima de 90 (noventa) dias do início do segundo Período
Exploratório, o Concessionário deverá informar à ANP, o valor monetário estimado
para a perfuração do poço exploratório correspondente ao respectivo Programa
Exploratório Mínimo.

6.12.1.A ANP, no prazo máximo de 30 (trinta) dias contados do recebimento da
informação, deverá notificar o Concessionário a respeito da aprovação do valor
por ele estimado ou, justificadamente, do valor a ser adotado para perfuração
do poço exploratório.

O Concessionário fica desobrigado da apresentação das garantias financeiras para o
segundo Período Exploratório caso tenha cumprido antecipadamente o respectivo
Programa Exploratório Mínimo.

Caso o Concessionário não forneça a(s) garantia(s) financeira(s) adequada(s) antes
do início do segundo Período Exploratório, o Contrato será extinto de pleno direito,
resguardadas eventuais Areas de Desenvolvimento já retidas.

Reajuste e Atualização das Garantias Financeiras

6.15.

Desde que devidamente motivada, a ANP poderá reajustar o valor monetário previsto
dos Programas Exploratórios Mínimos objeto dos instrumentos de garantia
apresentados pelo Concessionário à Agência.

6.15.1.A ANP notificará o Concessionário para que atualize o valor das garantias já
fornecidas, justificando as razões para o ajuste.

6.15.2.0 Concessionário disporá de até 60 (sessenta) dias, contados do recebimento
da notificação a que se refere o parágrafo anterior, para atualizar a(s)
garantia(s) financeira(s).

6.15.3. A ANP não poderá promover reajustes em intervalos inferiores a 1 (um) ano.

Execução das Garantias Financeiras

6.16.

Caso o Concessionário não cumpra o Programa Exploratório Mínimo, a ANP
executará as respectivas garantias financeiras.

Página 23
Contrato «nome. sigep» Processo nº «numero. contrato»

6.17.

6.16.1.A execução das garantias financeiras não exime o Concessionário do
cumprimento das obrigações derivadas do Contrato.

6.16.2. A execução das garantias financeiras não prejudica o direito de a ANP buscar
outras reparações e aplicar eventuais sanções cabíveis.

6.16.3.A execução das garantias financeiras implica a extinção de pleno direito do
presente Contrato, resguardadas eventuais Areas de Desenvolvimento já
retidas.

6.16.4.A execução das garantias financeiras poderá ser substituída pelo aporte
financeiro de valor equivalente, aplicando-se, também a esta hipótese, a
disposição do parágrafo 6.16.2.

Na modalidade depósito caução em garantia, a execução da garantia do Programa
Exploratório Mínimo será realizada mediante saque do valor correspondente à
atividade exploratória não executada, por meio de correspondência da ANP ao
depositário, independente de prévia autorização do depositante, podendo ficar
nominado o número da conta para a qual deverá ser feita a transferência para
quitação da obrigação.

CLÁUSULA SÉTIMA - DESCOBERTA E AVALIAÇÃO

Notificação de Descoberta

74.

Qualquer Descoberta de Petróleo e/ou Gás Natural na Área de Concessão deverá ser
notificada pelo Concessionário à ANP, em caráter exclusivo, no prazo máximo de 72
(setenta e duas) horas.

Avaliação, Plano de Avaliação de Descoberta e Relatório Final de Avaliação de
Descoberta

7.2.

7.83.

TA.

O Concessionário poderá, a seu critério, proceder à Avaliação de uma Descoberta de
Petróleo e/ou Gás Natural, a qualquer momento durante a Fase de Exploração.

7.2.1. A Avaliação de Descoberta deverá ser realizada integral e necessariamente
durante a Fase de Exploração.

Caso o Concessionário decida proceder à Avaliação da Descoberta, deverá submeter
à aprovação da ANP uma proposta de Plano de Avaliação de Descoberta.

A ANP terá um prazo de até 60 (sessenta) dias, contados do recebimento do Plano de
Avaliação de Descoberta, para aprová-lo ou, justificadamente, notificar o
Concessionário para que proceda modificações.

7.4.1. O Concessionário terá um prazo de até 30 (trinta) dias contados da notificação
acima referida, para apresentar as modificações à ANP, repetindo-se, então, o
procedimento ora previsto.

74.2. Eventuais alterações sugeridas pelo Concessionário deverão ser comunicadas
à ANP, aplicando-se, quanto a estas alterações, o procedimento previsto neste
parágrafo.

Página 24
Contrato «nome. sigep» Processo nº «numero. contrato»

7.5. Uma vez concluída a Avaliação de Descoberta, deverá ser submetido à ANP pelo
Concessionário um Relatório Final de Avaliação de Descoberta, o qual deverá indicar
e justificar eventual proposta de retenção da Área de Desenvolvimento da Descoberta
Comercial.

Avaliação de Novo Reservatório

7.6. O Concessionário poderá avaliar uma Descoberta de Petróleo e Gás Natural em um
Novo Reservatório a qualquer momento durante a vigência do Contrato, observando,
mutati mutandis, o procedimento desta Cláusula Sétima.

Avaliação de Descoberta por meio de Teste de Longa Duração

7.7. Caso o Plano de Avaliação de Descoberta contemple a realização de Teste(s) de
Longa Duração, o Concessionário deverá solicitar à ANP autorização específica para
realizá-lo(s).

7.8. A execução do Teste de Longa Duração, sem o aproveitamento ou reinjeção do Gás
Natural, será limitada a um período de até 180 (cento e oitenta) dias, salvo hipóteses
excepcionais, a exclusivo critério da ANP.

CLÁUSULA OITAVA - DECLARAÇÃO DE COMERCIALIDADE

Opção do Concessionário

8.1. Antes do término da Fase de Exploração, o Concessionário, por meio de notificação à
ANP, poderá, a seu exclusivo critério, efetuar a Declaração de Comercialidade da
Descoberta, desde que cumprido o Plano de Avaliação de Descoberta aprovado pela
ANP.

8.1.1. Caso ainda não tenha sido apresentado à ANP, o Relatório Final de Avaliação
de Descoberta deverá acompanhar a Declaração de Comercialidade.

8.1.2. A Declaração de Comercialidade somente terá efetividade após a aprovação,
pela ANP, do Relatório Final de Avaliação de Descoberta.

Postergação da Declaração de Comercialidade

8.2. Caso a principal acumulação de hidrocarboneto descoberto e avaliado em uma Área
de Concessão seja de Gás Natural, o Concessionário poderá solicitar à ANP
autorização para postergar a Declaração de Comercialidade em até 5 (cinco) anos,
nas seguintes hipóteses:

a) inexistência de mercado para o Gás Natural a ser produzido, com expectativa de
sua criação em prazo inferior a 5 (cinco) anos;

b) inexistência ou insuficiência de infraestrutura de Transporte para a movimentação
do Gás Natural a ser produzido pelo Concessionário, com expectativa de sua
implantação em prazo inferior a 5 (cinco) anos.

Página 25
Contrato «nome. sigep» Processo nº «numero. contrato»

8.3.

84.

8.5.

8.6.

8.7.

8.2.1. A solicitação para postergação de Declaração de Comercialidade deverá ser
feita de forma circunstanciada.

Caso a principal acumulação de hidrocarboneto descoberto e avaliado em uma Área
de Concessão seja de Petróleo, o Concessionário poderá solicitar à ANP autorização
para postergar a Declaração de Comercialidade em até 5 (cinco) anos, nas seguintes
hipóteses:

a) inexistência de tecnologia para Produção, escoamento ou refino com expectativa
de seu surgimento em prazo inferior a 5 (cinco) anos.

b) o volume da Descoberta seja tal que sua comercialidade dependa de Descobertas
adicionais a serem feitas no próprio Bloco ou em Blocos adjacentes, visando o
Desenvolvimento conjunto das Operações.

8.3.1. A solicitação para postergação de Declaração de Comercialidade deverá ser
feita de forma circunstanciada.

O Concessionário poderá solicitar à ANP que o período para a postergação da entrega
da Declaração de Comercialidade estenda-se por 5 (cinco) anos adicionais.

Caso a ANP, a seu exclusivo critério, entenda superado o motivo que importou a
postergação de que tratam os parágrafos 8.2 e 8.3, notificará por escrito o
Concessionário, que disporá de um prazo de até 30 (trinta) dias para, a seu exclusivo
critério, apresentar a Declaração de Comercialidade.

8.5.1. Caso decida apresentar Declaração de Comercialidade, o Concessionário
deverá, no prazo máximo de 180 (cento e oitenta) dias contados a partir da
notificação prevista neste parágrafo, submeter um Plano de Desenvolvimento à
aprovação da ANP, não se aplicando o disposto no parágrafo 10.2.

Durante a postergação do prazo para entrega da Declaração de Comercialidade o
Contrato será suspenso em relação à área anteriormente retida para a Avaliação de
Descoberta.

A postergação do prazo para a entrega da Declaração de Comercialidade será
aplicada exclusivamente à área anteriormente retida para Avaliação de Descoberta.

Devolução da Área Descoberta e Avaliada

8.8.

A não apresentação da Declaração de Comercialidade em tempo hábil por parte do
Concessionário implica a extinção de pleno direito do Contrato em relação à respectiva
área retida para Avaliação de Descoberta.

Continuidade de Exploração e/ou Avaliação

8.9.

O fato de o Concessionário efetuar uma ou mais Declarações de Comercialidade não
o exime do cumprimento do Programa Exploratório Mínimo.

Página 26
Contrato «nome. sigep» Processo nº «numero. contrato»

CAPÍTULO Ill - DESENVOLVIMENTO E PRODUÇÃO

CLÁUSULA NONA — FASE DE PRODUÇÃO

Início e Duração

9.1.

9.2.

A Fase de Produção de cada Campo terá início na data da apresentação pelo
Concessionário à ANP da respectiva Declaração de Comercialidade, e terá a duração
de 27 (vinte e sete) anos.

As referências à prorrogação ou à extinção deste Contrato nesta Cláusula referem-se
a cada Campo individualmente considerado, ao qual pode corresponder uma Fase de
Produção distinta das dos demais.

Prorrogação a pedido do Concessionário

9.3.

O Concessionário poderá pleitear a prorrogação do prazo estabelecido no parágrafo 9,
devendo, para tanto, apresentar, com antecedência mínima de 24 (vinte e quatro)
meses do término desse prazo, solicitação à ANP, acompanhada de uma revisão do
Plano de Desenvolvimento.

9.3.1. A ANP se manifestará sobre a solicitação de revisão do Plano de
Desenvolvimento e de prorrogação da Fase de Produção em um prazo máximo
de 180 (cento e oitenta) dias, podendo, justificadamente, recusar a proposta do
Concessionário ou condicioná-la a modificações da revisão do Plano de
Desenvolvimento.

Prorrogação por determinação da ANP

9.4.

A ANP poderá, mediante notificação formal e por escrito, feita com antecedência
mínima de 270 (duzentos e setenta) dias do término do prazo estabelecido no
parágrafo 9, solicitar ao Concessionário que prossiga com a Operação do Campo pelo
tempo adicional que a Agência julgar conveniente.

9.4.1. O Concessionário somente poderá recusar a solicitação da ANP
justificadamente, não estando obrigado a prosseguir a operação do Campo em
condições que considere antieconômicas.

9.4.2. Transcorridos 90 (noventa) dias da proposta da ANP, a ausência de resposta
do Concessionário será considerada aceitação tácita.

9.4.3. O Contrato será prorrogado pelo tempo adicional indicado pela ANP.

Consequência da Prorrogação

9.5.

Ocorrendo a prorrogação da Fase de Produção, nos termos dos parágrafos 9.3 ou 9.4,
continuarão as Partes obrigadas pelos exatos termos e condições deste Contrato,
exceção feita exclusivamente às eventuais modificações acordadas em função e para
os propósitos de tal prorrogação.

Página 27
Contrato «nome. sigep» Processo nº «numero. contrato»

9.5.1. Ao final da Fase de Produção, serão aplicáveis, mutatis mutandis, os
parágrafos 9.3 ou 9.4, para efeitos de uma eventual nova prorrogação.

Resilição

9.6.

A qualquer tempo, durante a Fase de Produção, o Concessionário poderá resilir este
Contrato, total ou parcialmente, mediante notificação à ANP com antecedência mínima
de 180 dias contados da data pretendida para a resilição do Contrato.

9.6.1. Até a efetiva resilição contratual o Concessionário não poderá interromper ou
suspender a Produção comprometida nos Programas de Produção do(s)
Campo(s) ou Área(s) de Desenvolvimento em questão, a menos que
autorizado pela ANP.

Devolução do Campo

9.7.

9.8.

9.9.

Concluída a Fase de Produção nos termos do parágrafo 9, o Campo será devolvido à
ANP.

A seu critério, a ANP poderá adotar as medidas necessárias para o prosseguimento
da Operação do Campo, podendo, inclusive, promover nova contratação ao longo dos
últimos 180 (cento e oitenta) dias de Produção ou a partir da recusa do
Concessionário em prosseguir com a Operação do Campo, nos termos do parágrafo
9.4.

9.8.1. O Concessionário envidará todos os esforços e adotará todas as providências
cabíveis no sentido de, ao longo dos últimos 180 (cento e oitenta) dias de
Produção ou a partir da notificação descrita no parágrafo 9.6, transferir
adequadamente as Operações para o novo Concessionário, de modo a não
prejudicar a administração e a Produção do Campo.

Em prazo não inferior a 180 (cento e oitenta) dias antes do término da Produção, o
Concessionário deverá submeter à ANP um Programa de Desativação das
Instalações, descrevendo em detalhes todas as ações necessárias para desativação
das instalações.

9.9.1. O Programa de Desativação das Instalações deverá cumprir estritamente a
Legislação Aplicável e estar de acordo com as Melhores Práticas da Indústria
do Petróleo, observando ainda o disposto na Cláusula Vigésima Primeira e as
demais disposições pertinentes à reversão de bens prevista nos parágrafos
18.6e 18.7.

9.9.2. A ANP terá o prazo de 180 (cento e oitenta) dias, contados da data de
recebimento do Programa de Desativação das Instalações, para aprová-lo ou
solicitar ao Concessionário as modificações que julgar cabíveis.

9.9.3. Caso a ANP solicite modificações, o Concessionário terá 60 (sessenta) dias,
contados da data de recebimento da notificação, para apresentá-las, repetindo-
se então o procedimento previsto no parágrafo 9.8.2.

9.9.3.1. O Contrato fica automaticamente prorrogado, nesta hipótese, pelo
prazo necessário para a aprovação e implementação do Programa de
Desativação das Instalações.

Página 28
Contrato «nome. sigep» Processo nº «numero. contrato»

9.9.4. A ANP poderá determinar que o Concessionário não faça o arrasamento de

determinados poços ou não desative ou remova certas instalações e
equipamentos.

9.9.4.1. Caberá à ANP a responsabilidade por tais poços, instalações e
equipamentos, após a saída do Concessionário.

9.9.5. O início da execução do Programa de Desativação das Instalações, não poderá

ocorrer antes de 180 (cento e oitenta) dias contados a partir de sua
apresentação, exceto quando expressamente autorizado pela ANP.

9.10. A extinção deste Contrato em determinada Área de Desenvolvimento ou Campo
somente ocorrerá após o cumprimento integral do respectivo Programa de
Desativação das Instalações aprovado pela ANP, com a imediata devolução da área
correspondente, observado o disposto nos parágrafos 3.3 e 3.4.

9.10.1.Não caberá ao Concessionário qualquer ressarcimento pelos investimentos

realizados.

CLÁUSULA DÉCIMA - PLANO DE DESENVOLVIMENTO

Conteúdo

10.1. O Plano de Desenvolvimento deverá observar:

Prazos

a racionalização da Produção;
o controle do declínio das reservas;

a minimização da queima de Gás Natural e das emissões de gases de efeito
estufa para a atmosfera;

sistema de aproveitamento ou reinjeção do Gás Natural associado, observando-se
que somente será admitida queima de Gás Natural em flares por motivos de
segurança, emergência e comissionamento, na forma da Legislação Aplicável;

o tratamento adequado aos contaminantes e aos recursos naturais resultantes
das atividades de Produção, evitando o seu descarte no meio ambiente; e

prioritariamente a integração de todas as Descobertas comerciais da Área da
Concessão, observados os critérios definidos na Legislação Aplicável.

10.2. O Plano de Desenvolvimento deverá ser apresentado à ANP pelo Concessionário,
dentro do prazo de 180 (cento e oitenta) dias contados da submissão da Declaração
de Comercialidade.

10.2.1.Caso a Declaração de Comercialidade seja postergada, nos termos dos

parágrafos 8.2 e 8.3, 0 Plano de Desenvolvimento deverá ser apresentado na
data da Declaração de Comercialidade.

Página 29
Contrato «nome. sigep» Processo nº «numero. contrato»

10.3. A entrega intempestiva do Plano de Desenvolvimento sujeita o Concessionário à
aplicação das sanções previstas na Cláusula Vigésima Nona e na Legislação
Aplicável.

10.3.1. Constatada a não entrega do Plano de Desenvolvimento no prazo estabelecido
neste parágrafo, a ANP notificará o Concessionário para que o apresente em
um prazo máximo de 10 (dez) dias, findo o qual se extinguirá de pleno direito o
Contrato em relação à respectiva Área de Desenvolvimento.

Área de Desenvolvimento
10.4. A Área de Desenvolvimento deverá abranger todas as Jazidas a serem produzidas.

10.4.1.A Área de Desenvolvimento deverá ser delimitada com base nos dados e
informações obtidos durante a Fase de Exploração e da Avaliação de
Descoberta e de acordo com as Melhores Práticas da Indústria do Petróleo.

10.4.2.A Área de Desenvolvimento deverá estar circunscrita por uma única linha
traçada conforme a Legislação Aplicável, abrangendo, além de todas as
Jazidas, uma faixa circundante de segurança técnica de no máximo 1 (um)
quilômetro de largura, exceto em situações excepcionais a critério da ANP.

10.4.3. Durante a Etapa de Desenvolvimento, o Concessionário poderá solicitar à ANP
a modificação da Área de Desenvolvimento a fim de nela incorporar outras
parcelas da Área de Concessão, desde que, cumulativamente:

a) seja constatado que uma ou mais Jazida(s) extrapole(m) a Área de
Desenvolvimento; e

b) as parcelas que se pretende incorporar não tenham sido devolvidas pelo
Concessionário em cumprimento às disposições do Contrato.

10.5. A Área de Desenvolvimento a ser retida será aquela constante do Relatório Final de
Avaliação de Descoberta aprovado pela ANP.

10.5.1. Caso a Área de Desenvolvimento seja diferente daquela constante do Relatório
Final de Avaliação de Descoberta, o Concessionário deverá adequá-la nos
termos do parágrafo 10.7.

10.6. O Concessionário reterá, da Área de Desenvolvimento, apenas a área do Campo
aprovada pela ANP no âmbito do Plano de Desenvolvimento que daí resultar.

10.6.1.0 Concessionário deve devolver imediatamente à ANP as parcelas restantes,
observado o disposto nos parágrafos 3.4 e 3.5.

10.6.2. A área de cada Campo deverá estar circunscrita por uma única linha poligonal
fechada, traçada de acordo com a Legislação Aplicável, abrangendo, além da
totalidade da Jazida, uma faixa circundante de segurança técnica de, no
máximo, 1 (um) quilômetro de largura, exceto em situações excepcionais a
critério da ANP.

Página 30
Contrato «nome. sigep» Processo nº «numero. contrato»

Aprovação e Execução do Plano de Desenvolvimento

10.7. A ANP terá o prazo de 180 (cento e oitenta) dias, contados do recebimento do Plano
de Desenvolvimento, para aprová-lo ou solicitar ao Concessionário as modificações
que julgar cabíveis.

10.7.1.Caso a ANP não se pronuncie dentro desse prazo, o Plano de
Desenvolvimento será considerado aprovado, não se afastando o poder/dever
de a ANP demandar revisões sempre que necessário.

10.7.2.Caso a ANP solicite modificações, o Concessionário deverá apresentá-las no
prazo determinado pela ANP, repetindo-se então o procedimento previsto neste
parágrafo 10.7.

10.7.3.A não aprovação do Plano de Desenvolvimento pela ANP, observadas as
disposições deste parágrafo, e após o esgotamento dos recursos
administrativos cabíveis, implica a extinção de pleno direito do Contrato em
relação à respectiva Area de Desenvolvimento.

10.8. Até que o Plano de Desenvolvimento seja aprovado, o Concessionário somente
poderá realizar qualquer trabalho ou conduzir qualquer Operação na área do Campo
mediante prévia aprovação da ANP.

10.8.1. Eventual antecipação da Produção deverá ser solicitada de maneira
fundamentada, em requerimento no qual devem ser observados os preceitos
de conservação dos recursos petrolíferos, garantia da segurança operacional e
preservação ambiental.

10.9. O Concessionário, durante a Fase de Produção, conduzirá todas as Operações de
acordo com o Plano de Desenvolvimento aprovado pela ANP.

10.10. Qualquer Descoberta de Novo Reservatório de Petróleo e Gás Natural, deverá ser
notificada pelo Concessionário à ANP, em caráter exclusivo, no prazo máximo de 72
(setenta e duas) horas. A notificação deverá ser acompanhada de todos os dados e
informações pertinentes disponíveis.

10.10.1. A incorporação do Novo Reservatório ao Campo deverá ser precedida de um
Plano de Avaliação de Descoberta aprovado pela ANP, exceto quando
expressamente autorizado pela ANP a sua imediata incorporação.

10.10.2. A Descoberta Comercial somente será incorporada ao sistema de Produção
do Campo após aprovação, pela ANP, do Relatório Final de Avaliação de
Descoberta e da revisão do Plano de Desenvolvimento do Campo, exceto
quando expressamente autorizado pela ANP.

Revisões e Alterações

10.11. A ANP exigirá a revisão do Plano de Desenvolvimento caso, a qualquer momento,
este deixe de atender à Legislação Aplicável, às Melhores Práticas da Indústria do
Petróleo ou ao interesse nacional.

10.12. O Concessionário poderá solicitar revisão ou alteração do Plano de Desenvolvimento
nas hipóteses previstas no parágrafo 10.11 ou caso ocorram mudanças nas condições
técnicas ou econômicas assumidas na sua elaboração, na forma da Legislação
Aplicável.

Página 31
Contrato «nome. sigep» Processo nº «numero. contrato»

10.12.1. Aplicar-se-ão às revisões do Plano de Desenvolvimento, mutatis mutandis, as
disposições constantes do parágrafo 10.7, inclusive no que diz respeito à não
aprovação das revisões pela ANP.

Construções, Instalações e Equipamentos

10.13. O Concessionário será responsável por todas as construções e instalações e pelo
fornecimento dos equipamentos para a extração, Tratamento, coleta, armazenamento,
medição e Transferência da Produção.

10.13.1. O Concessionário deverá observar, no Tratamento ou Processamento de Gás
Natural, bem como na Estocagem de Gás Natural e no Transporte de Petróleo,
de seus derivados e de Gás Natural, as disposições constantes na Legislação
Aplicável.

10.13.2. A definição pelo Concessionário das ações relacionadas ao parágrafo 10.13,
inclusive com relação ao aporte dos recursos necessários, será obrigatória
para que se possa caracterizar a comercialidade e desenvolver a Descoberta.

CLÁUSULA DÉCIMA PRIMEIRA - DATA DE INÍCIO DA PRODUÇÃO E
PROGRAMAS ANUAIS DE PRODUÇÃO

Início da Produção

11.1. A Data de Início da Produção de cada Campo deverá ocorrer no prazo máximo de 5
(cinco) anos, prorrogáveis a critério da ANP, contados da data de apresentação da
Declaração de Comercialidade.

11.1.1.0 Concessionário manterá a ANP informada sobre as previsões quanto à data
de início da Produção de cada Campo.

11.1.2.0 Concessionário deverá informar à ANP a data de início da Produção,
mediante notificação a esta Agência no prazo máximo de 24 (vinte e quatro)
horas após a sua ocorrência.

Programa Anual de Produção

11.2.0 Programa Anual de Produção deverá estar em conformidade com o Plano de
Desenvolvimento para o Campo, a Legislação Aplicável e as Melhores Práticas da
Indústria do Petróleo.

11.3. 0 Programa Anual de Produção deverá contemplar fundamentação a respeito de
variação igual ou maior do que 10% (dez por cento) no valor total anual da Produção
nele informado, em relação àquele previsto no Plano de Desenvolvimento.

11.4. Até o dia 31 de outubro de cada ano civil, o Concessionário deverá entregar à ANP,
para cada Campo, na forma determinada pela Legislação Aplicável, o Programa Anual
de Produção do ano subsequente.

11.5. O Programa Anual de Produção relativo ao ano civil em que a Produção tiver início
deverá ser entregue pelo Concessionário à ANP, na forma determinada pela

Página 32
Contrato «nome. sigep» Processo nº «numero. contrato»

Legislação Aplicável, e com antecedência mínima de 60 (sessenta) dias da Data de
Início da Produção prevista.

11.6. Caso a ANP aprove a continuidade da Produção, sem interrupção, após um Teste de
Longa Duração, deverá ser apresentada revisão do Programa Anual de Produção com
antecedência mínima de 60 (sessenta) dias do término previsto para este Teste.

11.7. Uma vez entregue o Programa Anual de Produção, estará o Concessionário, sem
prejuízo do disposto no parágrafo 9.6, obrigado a cumpri-lo, ficando quaisquer
alterações deste sujeitas às previsões do Contrato.

Aprovação do Programa Anual de Produção

11.8. A ANP terá o prazo de 30 (trinta) dias, contados do recebimento do Programa Anual
de Produção, para aprová-lo ou solicitar ao Concessionário quaisquer modificações
que julgar cabíveis.

11.8.1.Caso a ANP solicite modificações, o Concessionário deverá reapresentar o
Programa Anual de Produção contemplando tais alterações no prazo de 30
(trinta) dias, contados da data solicitação.

11.8.2.Caso o Concessionário discorde das modificações propostas, poderá discuti-
las com a ANP, visando ajustar as modificações a serem implementadas no
Programa Anual de Produção, naquilo em que a ANP entender pertinente e de
acordo com as Melhores Práticas da Indústria do Petróleo.

11.9. O Concessionário estará obrigado a cumprir o Programa Anual de Produção
submetido à ANP, com as modificações que possam ter sido determinadas pela
Agência, aplicando a estas modificações o procedimento previsto no parágrafo 11.8.

11.10. Caso, no início do período a que se refere determinado Programa Anual de
Produção, as Partes estejam discutindo eventuais modificações propostas pela ANP
em razão da aplicação do disposto no parágrafo 11.8, será utilizado, em qualquer mês
e até a definição final do Programa Anual de Produção, o nível de Produção mais
baixo entre aqueles propostos pelo Concessionário e pela ANP.

Revisão

11.11. As Partes poderão ajustar, a qualquer tempo, a revisão de um Programa Anual de
Produção em curso, desde que tal revisão satisfaça às disposições dos parágrafos
11.2a 11.7.

11.12. Quando a revisão for proposta pela ANP, o Concessionário terá 30 (trinta) dias,
contados do recebimento da notificação, para discuti-la com a ANP e apresentar a
esta um Programa Anual de Produção revisto.

11.12.1. A quaisquer revisões serão aplicáveis, no que couberem, as disposições dos
parágrafos 11.8.

Página 33
Contrato «nome. sigep» Processo nº «numero. contrato»

Variação do Volume Produzido

11.13. O volume produzido em cada Campo, a cada mês, não poderá sofrer variação
superior a 15% (quinze por cento) em relação ao volume referente ao nível de
Produção previsto para o mês correspondente no Programa Anual de Produção.

11.13.1. Será permitida variação superior a tal percentual que decorra de motivos
técnicos, caso fortuito, força maior ou causas similares a serem avaliados pela
ANP.

11.13.2. Caso ocorra variação superior a 15% em relação ao volume previsto para o
mês correspondente no Programa Anual de Produção, o Concessionário
deverá apresentar justificativa à ANP até o 15º (décimo quinto) dia do mês
seguinte, conforme Legislação Aplicável.

Interrupção Temporária da Produção

11.14. De acordo com as Melhores Práticas da Indústria do Petróleo, o Concessionário
poderá solicitar que a ANP aprove, por meio de manifestação prévia e expressa, a
interrupção da Produção de um Campo, por um período máximo de 1 (um) ano.

11.14.1. Interrupções motivadas por situação de emergência, caso fortuito, força maior
ou causas similares, devem ser imediatamente comunicadas à ANP.

11.14.2. A ANP avaliará a solicitação no prazo de 60 (sessenta) dias, e, se necessário,
solicitará esclarecimentos ao Concessionário. Apresentados os
esclarecimentos solicitados, aplica-se o mesmo prazo para avaliação pela
ANP.

11.15. A interrupção da Produção não implicará a suspensão de curso do prazo do
Contrato, salvo nos casos previstos neste instrumento.

CLÁUSULA DÉCIMA SEGUNDA - MEDIÇÃO, BOLETINS MENSAIS E
DISPONIBILIZAÇÃO DA PRODUÇÃO

Medição

12.1. A partir da Data de Início da Produção de cada Campo, o Concessionário deverá,
periódica e regularmente, mensurar o volume e a qualidade do Petróleo e/ou do Gás
Natural produzidos no Ponto de Medição da Produção.

12.1.1. Deverão ser utilizado os métodos, equipamentos e instrumentos de medição
previstos no Plano de Desenvolvimento respectivo e conforme a Legislação
Aplicável.

Boletins Mensais

12.2. O Concessionário deverá apresentar à ANP um boletim mensal de Produção para
cada Campo, conforme a Legislação Aplicável.

Página 34
Contrato «nome. sigep» Processo nº «numero. contrato»

12.241.

O boletim deverá ser apresentado até o 15º (décimo quinto) dia de cada mês, a
partir do mês seguinte àquele em que ocorrer a data de início da Produção de
cada Campo.

Disponibilização da Produção

12.3. A propriedade dos volumes de Petróleo e Gás Natural medidos nos termos do
parágrafo 12 será conferida ao Concessionário no Ponto de Medição da Produção.

12.341.

A quantificação dos volumes estará sujeita, a qualquer tempo, à fiscalização e
às correções previstas na Legislação Aplicável.

Livre Disposição

12.4. É assegurado ao Concessionário a livre disposição dos volumes de Petróleo e de Gás
Natural a ele conferidos nos termos do parágrafo 12.3.

Abastecimento do Mercado Nacional

12.5. Em situações de emergência que possam colocar em risco o abastecimento nacional
de Petróleo e/ou de Gás Natural, bem como de seus derivados, a ANP poderá
determinar ao Concessionário que limite suas exportações destes hidrocarbonetos.

12.541.

12.5.2.

12.5.83.

12.544.

Considera-se situação de emergência aquela assim decretada pelo(a)
Presidente da República.

A parcela da Produção com exportação limitada deverá ser direcionada ao
atendimento do mercado brasileiro ou à composição de estoques estratégicos
para o País.

A ANP notificará o Concessionário quanto à limitação das exportações com
antecedência mínima de 30 (trinta) dias.

A parcela da Produção sobre a qual incidir a restrição à livre disposição será, a
cada mês, determinada em relação à proporção da participação do
Concessionário na Produção nacional de Petróleo e Gás Natural relativa ao
mês imediatamente anterior.

Consumo nas Operações

12.6. O Concessionário poderá utilizar como combustível, na execução das Operações,
Petróleo e Gás Natural produzidos na Área de Concessão, desde que em quantidades
razoáveis e compatíveis com as Melhores Práticas da Indústria do Petróleo.

12.611.

12.6.2.

O Concessionário deverá informar à ANP, mediante notificação fundamentada,
a quantidade de Petróleo e de Gás Natural consumida nas Operações e a
finalidade de seu uso.

O Concessionário deverá incluir tais informações nos boletins mensais de
Produção.

Página 35
Contrato «nome. sigep» Processo nº «numero. contrato»

12.6.3.0s volumes de Petróleo e Gás Natural consumidos nas Operações serão
computados para efeito do cálculo das Participações Governamentais e de
Terceiros devidas, previstas na Cláusula Vigésima Terceira.

Produção de Teste

12.7. Os dados, informações, resultados e interpretações oriundas dos testes de formação,
de Longa Duração ou de Produção durante a execução das Operações deste Contrato
deverão ser informados à ANP imediatamente após a sua conclusão.

12.7.1.As informações deverão contemplar, inclusive, os volumes de Petróleo, Gás
Natural e água produzidos.

12.7.2.Em se tratando de Testes de Longa Duração, os dados, informações,
resultados e interpretações deverão ser enviados à ANP de acordo com a
periodicidade estabelecida nos Planos de Avaliação de Descoberta aprovados.

12.7.3.As Produções e movimentações oriundas de Testes de Longa Duração
deverão ser reportadas através do boletim mensal de produção.

12.8. Os volumes de Petróleo e de Gás Natural produzidos durante os Testes de Longa
Duração serão conferidos ao Concessionário na forma do parágrafo 12.3 e
computados para efeito do cálculo das Participações Governamentais e de Terceiros
devidas, previstas na Cláusula Vigésima Terceira.

Gás Natural

12.9. Os volumes de Gás Natural produzidos sob este Contrato poderão ser utilizados pelo
Concessionário nos termos do parágrafo 12.6.

12.10. A queima em flares deverá restringir-se aos volumes previa e formalmente
aprovados pela ANP, de acordo com as Melhores Práticas da Indústria do Petróleo e a
Legislação Aplicável, ressalvado, em qualquer caso, o disposto no artigo 47, 8 3º, da
Lei n.º 9.478/97.

Perdas

12.11. As perdas de Petróleo ou Gás Natural ocorridas sob a responsabilidade do
Concessionário, bem como a queima do Gás Natural em flare, serão incluídas no
Volume Total da Produção a ser calculada para efeito de pagamento das
Participações Governamentais e de Terceiros, sem prejuízo da aplicação do disposto
na Cláusula Vigésima Nona e na Cláusula Trigésima.

12.12. A Produção de Petróleo e/ou Gás Natural em Campos somente poderá ser iniciada
após a conclusão da instalação do sistema de aproveitamento ou reinjeção de Gás
Natural, exceto nos casos expressamente autorizados pela ANP.

12.13. Somente será permitida a queima de Gás Natural em flares por motivos de
segurança, emergência e comissionamento, sendo o volume máximo o especificado
na Legislação Aplicável ou por autorizações concedidas pela ANP.

Página 36
Contrato «nome. sigep» Processo nº «numero. contrato»

CLÁUSULA DÉCIMA TERCEIRA - INDIVIDUALIZAÇÃO DA PRODUÇÃO

Acordo de Individualização da Produção

13.1. Deverá ser instaurado procedimento de Individualização da Produção de Petróleo e de
Gás Natural, nos termos da Legislação Aplicável, caso seja identificado que uma
Jazida se estende além da Área de Concessão.

13.2. O Acordo de Individualização da Produção e o Compromisso de Individualização da
Produção serão elaborados nos termos da Legislação Aplicável.

Página 37
Contrato «nome. sigep» Processo nº «numero. contrato»

CAPÍTULO IV - EXECUÇÃO DAS OPERAÇÕES

CLÁUSULA DÉCIMA QUARTA - EXECUÇÃO PELO CONCESSIONÁRIO

Exclusividade do Concessionário

1441.

O Concessionário, observados os termos, condições e vigência do Contrato, deterá o
direito exclusivo de realizar as Operações na Área de Concessão.

Designação do Operador pelo Concessionário

14.2.

14.3.

144.

14.5.

14.6.

14.7.

14.8.

14.9.

O Operador é designado pelo Concessionário, para, em nome deste:
a) conduzir e executar todas as Operações previstas neste Contrato;

b) submeter todos os planos, programas, garantias, propostas e comunicações à
ANP; e

c) receber todas as respostas, solicitações, propostas e outras comunicações da
ANP.

O Operador será responsável pelo integral cumprimento de todas as obrigações do
Concessionário estabelecidas neste Contrato relativas a qualquer aspecto das
Operações e ao pagamento das Participações Governamentais, sem prejuízo da
responsabilidade solidária dos demais Concessionários.

O Concessionário consorciado deverá arcar com os investimentos relativos a sua
parcela na participação no Consórcio, sem prejuízo da responsabilidade solidária.

Excetuam-se da abrangência deste parágrafo as disposições relativas à Cessão
previstas na Cláusula Vigésima Oitava do Contrato.

O Operador deverá deter no mínimo 30% (trinta por cento) de participação no Contrato
ao longo de toda a sua vigência.

O Operador poderá renunciar à sua função, a qualquer momento, através de
notificação à ANP com antecedência mínima de 90 (noventa) dias da data de
efetivação da renúncia.

O Operador poderá ser destituído pela ANP em caso de descumprimento de qualquer
das cláusulas deste Contrato, caso não corrija a sua falta no prazo de 90 (noventa)
dias a contar do recebimento de notificação desta Agência indicando o alegado
descumprimento.

Nas hipóteses previstas nos parágrafos 14.7 e 14.8 o Concessionário deverá nomear
um novo Operador, observado o disposto na alínea “b)” do parágrafo 28.1 deste
Contrato.

14.9.1.0 novo Operador indicado pelo Concessionário somente poderá realizar as
suas atividades após a aprovação da indicação pela ANP, assumindo todos os
direitos e obrigações previstos neste Contrato.

Página 38
Contrato «nome. sigep» Processo nº «numero. contrato»

14.10. O Operador renunciante ou destituído deverá transferir ao novo Operador a custódia
de todos os bens utilizados nas Operações, os registros de contabilidade, os arquivos,
e outros documentos relativos à Área de Concessão e às Operações em questão.

14.10.1. Após a transferência, o Operador renunciante ou destituído será liberado e
desobrigado de todas as obrigações e responsabilidades decorrentes de sua
condição de Operador posteriores à data da referida transferência.

14.10.2.0 Operador renunciante ou destituído permanecerá responsável por
quaisquer atos, ocorrências ou circunstâncias ocorridas durante a sua gestão
relacionados à sua condição de Operador.

14.11. A ANP poderá, como condição para aprovação de um novo Operador, exigir que este
e o Operador renunciante ou destituído adotem as providências necessárias para a
total transferência de informações e demais aspectos relacionados a este Contrato.

14.11.1. A ANP poderá exigir a realização de auditoria e inventário até a transferência
das Operações para o novo Operador.

14.11.2.0s custos da auditoria e do inventário deverão ser pagos pelo
Concessionário.

14.12. Caso o concessionário seja uma única sociedade empresária, esta será considerada,
para fins deste Contrato, no que couber, como Operador designado na Área de
Concessão.

Diligência na Condução das Operações

14.13. O Concessionário deverá planejar, preparar, executar e controlar as Operações de
maneira diligente, eficiente e apropriada, de acordo com a Legislação Aplicável e com
as Melhores Práticas da Indústria do Petróleo, respeitando sempre as disposições
deste Contrato e não praticando qualquer ato que configure ou possa configurar
infração da ordem econômica.

14.13.1. O Concessionário deverá, em todas as Operações:

a) adotar as medidas necessárias para a conservação dos recursos
petrolíferos e de outros recursos naturais e para a proteção da vida
humana, do patrimônio e do meio ambiente, nos termos da Cláusula
Vigésima Primeira;

b) obedecer as normas e procedimentos técnicos, científicos e de
segurança pertinentes, inclusive quanto à recuperação de fluidos,
objetivando a racionalização da Produção e o controle do declínio das
reservas; e

c) empregar, sempre que apropriadas e economicamente justificáveis, a
critério da ANP, experiências técnicas e tecnologias mais avançadas,
inclusive aquelas que melhor possam incrementar o rendimento
econômico e a Produção das Jazidas.

14.14. É dever do Operador:

a) manter um quadro de pessoal mínimo, domiciliado no Brasil, fluente na língua
portuguesa e capaz de conduzir de maneira eficiente e eficaz as Operações
cotidianas, bem como responder a incidentes de forma adequada e imediata; e

Página 39
Contrato «nome. sigep» Processo nº «numero. contrato»

b) monitorar, de forma ininterrupta, todas as atividades que envolvam riscos
operacionais, ambientais ou à saúde humana, por intermédio de um centro de
monitoramento, necessariamente localizado no Brasil.

14.14.1. O quadro de pessoal referido na alínea “a” deve ser concebido segundo as
Melhores Práticas da Indústria do Petróleo e guardar proporcionalidade direta
com os riscos operacionais e ambientais assumidos pelo Concessionário
Operador,

14.14.2. O centro de monitoramento referido na alínea “b” deve ser localizado em terra
e dotado de tecnologia e porte compatíveis com os riscos assumidos pelo
Concessionário Operador, segundo as Melhores Práticas da Indústria do
Petróleo.

Licenças, Autorizações e Permissões

14.15. O Concessionário deverá, por sua conta e risco, obter todas as licenças,
autorizações, permissões e direitos exigidos nos termos da Legislação Aplicável.

14.15.1. Caso as licenças, autorizações e permissões dependam de acordo com
terceiros, a negociação e execução de tais acordos serão da exclusiva
responsabilidade do Concessionário, podendo a ANP fornecer a assistência
descrita no parágrafo 15.4.

14.16. O Concessionário responderá pela infração do direito de uso de materiais e
processos de execução protegidos por marcas, patentes ou outros direitos, correndo
por sua conta o pagamento de quaisquer obrigações, ônus, comissões, indenizações
ou outras despesas decorrentes da referida infração, inclusive as judiciais.

Livre Acesso à Área de Concessão

14.17. Durante a vigência deste Contrato, e respeitado o disposto no parágrafo 14.3, o
Concessionário terá livre acesso à Área de Concessão e às suas instalações nela
localizadas.

Perfuração e Abandono de Poços

14.18. O Concessionário notificará previamente à ANP, o início da perfuração de qualquer
poço na Área de Concessão.

14.18.1.O Concessionário poderá interromper a perfuração do poço e abandoná-lo
antes de alcançar o objetivo estratigráfico previsto, observada a Legislação
Aplicável e de acordo com as Melhores Práticas da Indústria do Petróleo.

14.18.2. Caso o poço faça parte do Programa Exploratório Mínimo e não alcance o
objetivo estratigráfico estabelecido no Anexo Il, sua perfuração não será
computada para fins de conversão em Unidades de Trabalho, a menos que a
ANP, a seu exclusivo critério, assim o decida.

14.19. A ANP poderá, excepcionalmente, autorizar a perfuração de poços em local externo
à Área de Concessão, em razão de Acordos de Individualização da Produção ou de
questões ambientais.

Página 40
Contrato «nome. sigep» Processo nº «numero. contrato»

Programas de Trabalhos Adicionais

14.20. O Concessionário poderá, a qualquer momento, propor a execução de programas de
trabalho adicionais na Área de Concessão.

14.20.1. O programa de trabalho adicional proposto e os investimentos necessários à
sua execução deverão ser submetidos à ANP, observando-se os termos deste
Contrato.

Aquisição de Dados fora da Área de Concessão

14.21. Mediante solicitação circunstanciada do Concessionário, a ANP poderá autorizar a
aquisição de dados geológicos, geoquímicos e geofísicos fora dos limites da Área de
Concessão.

14.21.1. A solicitaçã deverá conter a justificativa técnica para a aquisição dos dados.

14.21.2.0s dados adquiridos fora dos limites da Área de Concessão serão
classificados como públicos imediatamente após sua aquisição.

14.21.3. O Concessionário deverá entregar à ANP os dados e informações adquiridos
fora dos limites da Área de Concessão conforme a Legislação Aplicável.

14.21.4. As atividades realizadas fora dos limites da Área de Concessão não serão
consideradas para efeito de abatimento do Programa Exploratório Mínimo.

CLÁUSULA DÉCIMA QUINTA - CONTROLE DAS OPERAÇÕES E ASSISTÊNCIA
PELA ANP

Acompanhamento e Fiscalização pela ANP

15.1. A ANP, diretamente ou mediante convênios com órgãos da União ou Estados ou do
Distrito Federal, exercerá o acompanhamento e a fiscalização permanentes das
Operações.

15.1.1.A ação ou omissão do acompanhamento e fiscalização de que trata este
parágrafo de nenhum modo excluirá ou reduzirá a responsabilidade do
Concessionário pelo fiel cumprimento das obrigações assumidas.

Acesso e Controle

15.2. A ANP terá livre acesso à Área de Concessão e às Operações em curso, aos
equipamentos e instalações do Concessionário bem como a todos os registros,
estudos e dados técnicos disponíveis, para fins do acompanhamento e fiscalização.

15.2.1.0 Concessionário deverá fornecer aos representantes da ANP transporte,
alimentação e alojamento nas locações em igualdade de condições àqueles
fornecidos ao seu próprio pessoal.

Página 41
Contrato «nome. sigep» Processo nº «numero. contrato»

15.2.2.Para fins de levantamento de dados, informações ou apuração de
responsabilidades sobre incidentes operacionais, o acesso será provido pelo
Concessionário através do fornecimento irrestrito e imediato de transporte,
alimentação e alojamento aos representantes da ANP.

15.3. O Concessionário deverá prestar as informações solicitadas pela ANP e permitir livre
acesso às autoridades que tenham competência sobre quaisquer de suas atividades.

Assistência ao Concessionário

15.4. A ANP, quando solicitada, poderá prestar assistência ao Concessionário na obtenção
das licenças, autorizações, permissões e direitos referidos no parágrafo 14.15.

15.4.1.A ANP instruirá os processos visando à declaração de utilidade pública de que
trata o parágrafo 18.4.

Exoneração de responsabilidade da ANP

15.5. O Concessionário, por sua conta e risco, é integralmente responsável pela execução
das Operações, não cabendo à ANP qualquer responsabilidade em decorrência de
assistência solicitada e eventualmente prestada.

CLÁUSULA DÉCIMA SEXTA - PROGRAMA ANUAL DE TRABALHO E
ORÇAMENTO

Correspondência entre o Conteúdo e outros Planos e Programas

16.1. Os Programas Anuais de Trabalho e Orçamento deverão guardar estrita concordância
com os demais planos e programas de trabalho e investimento exigidos e aprovados.

Prazos

16.2. O Concessionário deverá apresentar à ANP, até o dia 31 (trinta e um) de outubro de
cada ano, o Programa Anual de Trabalho e Orçamento do ano subsequente, conforme
a Legislação Aplicável, observado o disposto no parágrafo 33.1.

16.2.1.0O primeiro Programa Anual de Trabalho e Orçamento deverá cobrir o restante
do ano em curso e deverá ser apresentado pelo Concessionário no prazo de 60
(sessenta) dias contados da data de assinatura deste Contrato.

16.2.2. No caso de faltarem menos de 90 (noventa) dias para o final do ano em curso,
o primeiro Programa Anual de Trabalho e Orçamento contemplará também,
separadamente, o ano imediatamente seguinte.

Página 42
Contrato «nome. sigep» Processo nº «numero. contrato»

Revisões e Alterações

16.3.

16.4.

16.5.

A ANP terá o prazo de 30 (trinta) dias, contados do recebimento do Programa Anual
de Trabalho e Orçamento, para aprová-lo ou para solicitar ao Concessionário
quaisquer modificações.

16.3.1.Caso a ANP solicite modificações, o Concessionário terá 30 (trinta) dias
contados da data da referida solicitação para reapresentar o Programa Anual
de Trabalho e Orçamento com as modificações requeridas, repetindo-se,
então, o procedimento previsto neste parágrafo 16.3.

O Concessionário deverá cumprir o Programa Anual de Trabalho e Orçamento
submetido à ANP, com as modificações que possam ter sido determinadas pela
Agência.

A apresentação de Programas Anuais de Trabalho e Orçamento, bem como as
revisões e alterações dos mesmos, de nenhum modo prejudicará, invalidará ou
diminuirá as obrigações assumidas pelo Concessionário nos termos deste Contrato.

CLÁUSULA DÉCIMA SÉTIMA - DADOS E INFORMAÇÕES

Fornecimento pelo Concessionário

1741.

O Concessionário deverá manter a ANP informada a respeito do progresso, resultados
e prazos das Operações.

17.1.1.0 Concessionário enviará à ANP, na forma por esta determinada, cópias de
mapas, seções, perfis, dados adquiridos, estudos e informes geológicos,
geoquímicos e geofísicos, inclusive interpretações, dados de poços e testes,
além de relatórios ou quaisquer outros documentos definidos em
regulamentação específica e obtidos como resultado das Operações e deste
Contrato que contenham informações necessárias para a caracterização do
progresso dos trabalhos e do conhecimento geológico da Área de Concessão.

17.1.2. Nos termos do art. 22 da Lei nº 9.478/197, o acervo técnico constituído pelos
dados e informações sobre as bacias sedimentares brasileiras é parte
integrante dos recursos petrolíferos nacionais, devendo tais dados e
informações, inclusive os referentes à geologia, geofísica e geoquímica da
Área de Concessão, ser entregues pelo Concessionário à administração da
ANP.

17.1.3.A ANP deverá zelar pelo cumprimento dos períodos de confidencialidade, na
forma da Legislação Aplicável.

17.1.4. A qualidade das cópias e demais reproduções dos dados e informações de que
trata este parágrafo deverá guardar fidelidade absoluta e padrão equivalentes
aos originais, inclusive no que se refere à cor, tamanho, legibilidade, clareza,
compatibilidade e demais características pertinentes.

Página 43
Contrato «nome. sigep» Processo nº «numero. contrato»

Processamento ou Análise no Exterior

17.2. O Concessionário poderá, mediante prévia e expressa autorização da ANP, remeter
ao exterior amostras de rochas e fluidos, ou dados de geologia, geofísica e
geoquímica.

17.2.1.A remessa somente será permitida caso vise à análise, ao ensaio, ou ao
processamento de dados.

17.2.2.0 Concessionário deverá enviar à ANP solicitação contendo, com relação às
amostras ou dados:

a) justificativa sobre a necessidade da remessa ao exterior;

b) informações detalhadas, bem como indicação de seus equivalentes
mantidos no País;

c) informações detalhadas sobre as análises, ensaios e processamentos a
que serão submetidos, ressaltando os ensaios de natureza destrutiva, caso
previstos;

d) dados sobre a instituição de destino;
e) previsão da data de conclusão das análises, ensaios e processamentos; e
f) previsão da data de retorno ao País.

17.2.3.0 Concessionário deverá:

a) manter cópia da informação ou dado ou equivalente da amostra em
território nacional;

b) retornar as amostras, dados ou informações ao País, após a realização da
análise, ensaio ou processamento; e

c) fornecer à ANP os resultados obtidos com as análises, ensaios e
processamentos realizados, cumpridos os prazos da Legislação Aplicável.

CLÁUSULA DÉCIMA OITAVA - BENS

Bens, Equipamentos, Instalações e Materiais

18.1. É obrigação exclusiva do Concessionário fornecer diretamente, comprar, alugar,
arrendar ou de qualquer outra forma obter, por sua conta e risco, todos os bens,
móveis e imóveis, inclusive, mas não limitados, a instalações, construções, sistemas,
equipamentos, máquinas, materiais e suprimentos, que sejam necessários para a
execução das Operações.

18.1.1.A compra, aluguel, arrendamento ou obtenção poderão ser realizados no Brasil
ou no exterior, respeitada a Legislação Aplicável e observado o previsto no
parágrafo 19.7 e nas demais disposições deste Contrato.

Página 44
Contrato «nome. sigep» Processo nº «numero. contrato»

Licenças, Autorizações e Permissões

18.2.

O Concessionário será integralmente responsável, nos termos do parágrafo 14.15,
pela obtenção de todas as licenças, autorizações e permissões necessárias à
aquisição ou utilização dos bens referidos no parágrafo 18.

Desapropriações e Servidões

18.3.

18.4.

O Concessionário deverá, por sua conta e risco, observado o disposto no parágrafo
18.2, promover as desapropriações e constituir as servidões de bens imóveis
necessários ao cumprimento deste Contrato, bem como realizar o pagamento de toda
e qualquer indenização, custo ou despesa decorrentes.

A ANP instruirá processo com vistas à declaração de utilidade pública, para fins de
desapropriação e instituição de servidão administrativa, dos bens imóveis referidos no
parágrafo 18.3, mediante solicitação fundamentada do Concessionário.

Instalações ou Equipamentos fora da Área de Concessão

18.5.

A ANP poderá autorizar o posicionamento ou a construção de instalações ou
equipamentos em local externo à Área de Concessão, com vistas a complementar ou
otimizar a estrutura logística relacionada com as Operações.

18.5.1.0 Concessionário deverá apresentar à ANP solicitação fundamentada para
posicionar instalações ou equipamentos fora dos limites da Área de
Concessão.

18.5.1.1. A fundamentação deve contemplar aspectos técnicos e econômicos,
bem como o projeto de posicionamento ou de construção.

18.5.2. Aplicar-se-á também aos equipamentos e instalações o disposto na Cláusula
Vigésima Primeira.

Devolução de Áreas e Reversão de Bens

18.6.

18.7.

Caso se utilize de poços ou infraestrutura preexistente, o Concessionáro assumirá, em
relação a estes, as responsabilidades previstas no Contrato e na Legislação Aplicável.

Quando se tratar de um Campo, o planejamento da desativação e abandono e os
mecanismos para disponibilizar os fundos necessários serão previstos no Plano de
Desenvolvimento respectivo e revistos periodicamente ao longo da Fase de Produção
por meio dos Programas Anuais de Trabalho e Orçamento.

18.7.1.0 custo das Operações de desativação e abandono deverá ser previsto de
modo a cobrir as atividades de abandono definitivo de poços, desativação e
remoção de linhas e instalações e reabilitação de áreas, conforme a Legislação
Aplicável

Página 45
Contrato «nome. sigep» Processo nº «numero. contrato»

Garantias de Desativação e Abandono

18.8. O Concessionário deverá apresentar garantia de desativação e abandono, a partir da
conclusão dos investimentos previstos no Plano de Desenvolvimento aprovado,
podendo, para tanto, utilizar-se de:

a) seguro-garantia;

s

c)
d)
18.8.1.

18.8.2.

18.8.3.

18.8.4.

) carta de crédito;
fundo de provisionamento; ou

outras formas de garantia aceitas a critério da ANP.

O valor da garantia de desativação e abandono de Campo será revisado a
pedido do Concessionário ou mediante solicitação da ANP, caso ocorram
eventos que alterarem o custo das Operações de abandono e desativação.

No caso de garantia apresentada por meio de fundo de provisionamento:

a) o Concessionário deve apresentar à ANP, a cada dia 15 dos meses de
fevereiro e agosto de cada ano, documentação comprobatória dos aportes
realizados, bem como informar o saldo atualizado do fundo;

b) a ANP poderá auditar o(s) procedimento(s) adotados pelo Concessionário
na gestão do fundo.

Caso a garantia de desativação e abandono seja constituída mediante fundo de
provisionamento, o saldo apurado após a realização de todas as Operações
necessárias à desativação e abandono do Campo reverterá exclusivamente ao
Concessionário.

A apresentação de garantia de desativação e abandono não desobriga o
Concessionário de realizar, por sua conta e risco, todas as Operações
necessárias à desativação e abandono do Campo.

Bens a serem Revertidos

18.9. Nos termos dos arts. 28 e 43 inciso VI da Lei nº 9.478/1997 e da Legislação Aplicável,
todos e quaisquer bens móveis e imóveis, principais e acessórios, integrantes da Area
de Concessão, e que, a critério exclusivo da ANP, sejam necessários para permitir a
continuidade das Operações ou cuja utilização seja considerada de interesse público
reverterão à posse e propriedade da União Federal e à administração da ANP no caso
de extinção deste Contrato ou de devolução de parcelas da Área de Concessão.

18.911.

Caso haja compartilhamento de bens para as Operações de dois ou mais
Campos, tais bens poderão ser retidos até o encerramento de todas as
Operações.

Remoção de Bens não revertidos

18.10. Os bens não revertidos nos termos do parágrafo 18.9, inclusive os inservíveis,
deverão ser removidos e/ou descartados pelo Concessionário, por sua conta e risco,
de acordo com as disposições deste Contrato e da Legislação Aplicável.

Página 46
Contrato «nome. sigep» Processo nº «numero. contrato»

CLÁUSULA DÉCIMA NONA - PESSOAL, SERVIÇOS E SUBCONTRATOS

Pessoal

19.1.

19.2.

19.3.

19.4.

19.5.

O Concessionário, diretamente ou por qualquer outra forma, deverá recrutar e
contratar, por sua conta e risco, sendo, para todos os efeitos deste Contrato, o único e
exclusivo empregador, toda a mão de obra necessária para a execução das
Operações.

19.1.1.0 recrutamento e a contratação poderão ser realizados no Brasil ou no exterior
e segundo critério de seleção do Concessionário, respeitada a Legislação
Aplicável, inclusive no que diz respeito ao percentual mínimo de mão de obra
brasileira utilizada.

O Concessionário será exclusiva e integralmente responsável, no Brasil e no exterior,
pelas providências referentes à entrada, saída e permanência no País de seu pessoal
estrangeiro.

O Concessionário deverá observar, quanto à contratação, manutenção e dispensa de
pessoal, acidentes de trabalho e segurança industrial, o que dispõe a Legislação
Aplicável, responsabilizando-se, exclusiva e integralmente, pelo recolhimento e
pagamento de contribuições sociais, trabalhistas, previdenciárias e demais encargos e
adicionais pertinentes, devidos a qualquer título, na forma da lei brasileira.

O Concessionário deverá assegurar alimentação e alojamento condizentes ao seu
pessoal quando em serviço ou em deslocamento, especificamente no que tange à
quantidade, qualidade, condições de higiene, segurança e assistência de saúde,
observada a Legislação Aplicável.

O Concessionário deverá promover, a qualquer tempo, a retirada ou substituição de
qualquer de seus técnicos ou membros da equipe devido à conduta imprópria,
deficiência técnica ou más condições de saúde.

Serviços

19.6.

19.7.

O Concessionário deverá executar diretamente, contratar, ou de outra maneira obter,
por sua conta e risco, todos os serviços necessários para o cumprimento deste
Contrato.

19.6.1.A contratação e obtenção dos serviços poderão ser realizadas no Brasil ou no
exterior, respeitada a Legislação Aplicável, inclusive no que diz respeito ao
percentual mínimo de mão de obra brasileira utilizada.

19.6.2.Caso contrate com suas Afiliadas o fornecimento de serviços, os preços,
prazos, qualidade e demais termos ajustados deverão ser competitivos e
compatíveis com as práticas de mercado, respeitado o disposto na cláusula
Vigésima.

O Concessionário deverá fazer valer para todos os seus subcontratados e
fornecedores as disposições deste Contrato e da Legislação Aplicável.

Página 47
Contrato «nome. sigep» Processo nº «numero. contrato»

19.8.

19.9.

O Concessionário responderá, objetivamente, pelas atividades de seus
subcontratados que resultarem, direta ou indiretamente, em danos ou prejuízos à ANP
ou à União.

O Concessionário deverá manter atualizado o inventário e os registros de todos os
serviços referidos nos parágrafos 19 e 19.6, observada a Legislação Aplicável.

19.9.1. Eventuais saldos de inventário não utilizados em outras Áreas de Concessão,
autorizados pela ANP, deverão ser tratados como abatimentos de custo nas
Operações.

CLÁUSULA VIGÉSIMA - CONTEÚDO LOCAL

Compromisso do Concessionário com o Conteúdo Local

20.1.

20.2.

20.8.

O Concessionário deverá:
20.1.1. Cumprir o compromisso de Conteúdo Local disposto no Anexo IX.

20.1.2. Assegurar preferência à contratação de Fornecedores Brasileiros, sempre que
suas ofertas apresentem condições de preço, prazo e qualidade mais
favoráveis ou equivalentes às de fornecedores não brasileiros.

Os procedimentos de contratação de bens e serviços direcionados ao atendimento do
objeto deste Contrato deverão:

a) incluir Fornecedores Brasileiros entre os fornecedores convidados a apresentar
propostas;

b) disponibilizar as especificações da contratação e todos os demais documentos e
correspondências não técnicos também em língua portuguesa às empresas
brasileiras convidadas;

c) aceitar especificações equivalentes, desde que sejam atendidas as Melhores
Práticas da Indústria do Petróleo.

A contratação de bens e serviços fornecidos por Afiliadas está igualmente sujeita às
especificações desta Cláusula Vigésima, exceto nos casos de serviços que, de acordo
com as Melhores Práticas da Indústria do Petróleo, sejam habitualmente realizados
por Afiliadas.

Aferição do Conteúdo Local

20.4.

O concessionário deverá apresentar as informações de Conteúdo Local em Unidades
Estacionárias de Produção, respeitando a estrutura da tabela de compromisso do
Anexo IX, para itens e subitens, independentemente da forma e da origem de sua
contratação. A ausência de tal informação implicará na desconsideração do Conteúdo
Local do equipamento.

20.4.1. Todo o valor relativo à Unidade Estacionária de Produção será lançado como
estrangeiro se o concessionário não prestar a informação, conforme exigido.

Página 48
Contrato «nome. sigep» Processo nº «numero. contrato»

20.5.

20.6.

20.7.

20.8.

20.9.

Caso ao final da Fase de Exploração ou da Etapa de Desenvolvimento, a distribuição
dos pesos de cada item ou subitem dos investimentos realizados no curso do
empreendimento seja diverso dos pesos ofertados no leilão, esta variação poderá ser
neutralizada com relação ao compromisso global exigido, conforme definido na
Legislação Aplicável.

Caso ocorra a devolução de área anteriormente à conclusão de todas as atividades
previstas nas tabelas de compromisso de Conteúdo Local para a Fase de Exploração
ou Etapa de Desenvolvimento, os itens ou subitens de compromissos em que não
tiverem sido realizados investimentos não serão exigidos pela ANP, hipótese em que o
cálculo do compromisso de Conteúdo Local global considerará os pesos efetivamente
realizados no curso do empreendimento.

Para fins de aferição, o Conteúdo Local dos bens e serviços deverá ser expresso
percentualmente em relação ao valor do bem ou serviço contratado.

20.7.1.0 Conteúdo Local dos bens e serviços deverá ser comprovado à ANP por meio
da apresentação dos respectivos certificados de Conteúdo Local, ou de
documento que o venha a substituir, nos termos da Legislação Aplicável.

Para a determinação do Conteúdo Local, os valores monetários correspondentes às
contratações de bens e serviços serão atualizados para o mês e ano em que se
efetivar a verificação do cumprimento do disposto nesta Cláusula, utilizando-se o
Índice Geral de Preços de Mercado (IGP-M) da Fundação Getúlio Vargas ou outro que
venha a substituí-lo.

Os marcos para aferição de Conteúdo Local pela ANP serão:
a) o encerramento da Fase de Exploração;
b) o encerramento de cada Módulo da Etapa de Desenvolvimento; e

c) o encerramento da Etapa de Desenvolvimento em Campo que não contemple
Desenvolvimento modular.

Etapa de Desenvolvimento para fins de Conteúdo Local

20.10. Para fins de aferição do Conteúdo Local, a Etapa de Desenvolvimento terá início na

data da apresentação da Declaração de Comercialidade e se encerrará, para cada
Módulo da Etapa de Desenvolvimento, com a primeira entre as seguintes ocorrências:

a) o decurso de 10 (dez) anos após a Extração do Primeiro Óleo;

b) a desistência, pelo Concessionário, do Desenvolvimento do Módulo da Etapa de
Desenvolvimento; ou

c) a realização dos investimentos previstos no Plano de Desenvolvimento, exceto
os relativos ao abandono do campo.

Isenção do Cumprimento de Conteúdo Local

20.11. A ANP isentará o Concessionário do cumprimento do Conteúdo Local com o qual se

comprometeu, em relação à contratação de um determinado bem ou serviço,
especialmente quando comprovar:

Página 49
Contrato «nome. sigep» Processo nº «numero. contrato»

não existir Fornecedor Brasileiro para o bem adquirido ou serviço contratado;

que todas as propostas recebidas de Fornecedores Brasileiros apresentam
prazo de entrega excessivos em relação a congêneres não brasileiros;

que todas as propostas recebidas de Fornecedores Brasileiros apresentam
preços excessivos em relação a congêneres não brasileiros; ou

haver substituição de dada tecnologia para a qual não haja oferta com Conteúdo
Local, caso em que a isenção do cumprimento de Conteúdo Local aplica-se
somente aos bens e serviços substituídos pela nova tecnologia.

20.11.1. A isenção da obrigatoriedade de cumprimento do Conteúdo Local não se

estende ao percentual de Conteúdo Local Global.

20.11.2. O Concessionário obriga-se a comprovar a presença das condições de que

trata o caput deste parágrafo previamente à decisão da ANP quanto à isenção.

20.12. A solicitação de isenção deverá ser feita de maneira circunstanciada e apresentada à
ANP durante a vigência da Fase ou Etapa em que se pretende a isenção, devendo o
Concessionário, comprovar, no mínimo, cumulativamente, que:

a)

garantiu condições amplas e equânimes de concorrência em relação a
congêneres não brasileiros, quando da realização de convites para apresentação
de propostas de fornecimento e/ou tentativas de contratação junto a
Fornecedores Brasileiros;

adotou o Conteúdo Local como critério de seleção, quando da realização de
convites para apresentação de propostas de fornecimento, mas a
correspondente contratação não se deu com Fornecedores Brasileiros em
decorrência destes não haverem atendido aos requisitos de preço, prazo de
entrega ou qualidade; e

manteve-se informado, mediante busca de informações atualizadas junto a
associações ou sindicatos empresariais afins, ou entidades de notório
conhecimento do assunto, sobre a existência de Fornecedores Brasileiros aptos
a apresentarem propostas de fornecimento.

20.13. A isenção de cumprimento do Conteúdo Local:

a)

b)

poderá ser concedida para um ou mais contratos relacionados ao mesmo item
ou subitem do Anexo IX;

impedirá a transferência de eventual excedente, em moeda corrente nacional, de
Conteúdo Local do item ao qual se refere o contrato para outro item de
compromisso.

Ajustes nos Percentuais de Conteúdo Local Comprometido

20.14. O Concessionário poderá solicitar à ANP o ajuste do percentual de Conteúdo Local
de determinado item da Tabela do Anexo IX com o qual se comprometeu.

20.14.1. Os ajustes no Conteúdo Local comprometido não se estendem ao Conteúdo

Local global.

Página 50
Contrato «nome. sigep» Processo nº «numero. contrato»

20.15. A solicitação de ajustes de Conteúdo Local deverá ser apresentada de forma
circunstanciada até a data limite de entrega do último Relatório de Conteúdo Local.

Excedente de Conteúdo Local

20.16. Caso o Concessionário supere o Conteúdo Local com o qual se comprometeu em
determinado item(ns) ou subitem(ns), o valor excedente, em moeda corrente nacional,
poderá ser transferido para outro(s) item(ns) ou subitem(ns) de compromisso, desde
que este(s) seja(m) indicado(s) na solicitação e se refira(m) à mesma Fase ou Etapa.

20.17. Caso o Concessionário supere o Conteúdo Local com o qual se comprometeu, seja
na Fase de Exploração, seja em um Módulo da Etapa de Desenvolvimento, o valor
excedente, em moeda corrente nacional, poderá ser transferido para o(s) Módulo(s) da
Etapa de Desenvolvimento a ser(em) implantado(s) subsequentemente..

20.18. A solicitação de transferência de excedente de Conteúdo Local deverá ser
apresentada de forma circunstanciada até a data limite de entrega do último Relatório
de Conteúdo Local.

Multa pelo Descumprimento do Conteúdo Local

20.19. O descumprimento do Conteúdo Local sujeitará o Concessionário à aplicação de
multa, a qual será calculada sobre o valor monetário descumprido, aplicando-se o
seguinte percentual, conforme o caso:

a) Caso o descumprimento do Conteúdo Local seja igual ou superior a 65%
(sessenta e cinco por cento): Ni em que NR é o Conteúdo Local Não
Realizado; e

b) Caso o descumprimento do Conteúdo Local seja inferior a 65% (sessenta e
cinco por cento): 60% (sessenta por cento).

20.20. Caso haja o descumprimento simultâneo de mais de uma rubrica de compromisso de
Conteúdo Local, o valor da multa corresponderá ao somatório das multas para cada
rubrica.

20.21. Em caso de descumprimento simultâneo do Conteúdo Local Global e para os itens
e/ou subitens especificados da Tabela do Anexo IX:

20.21.1. Em caso de descumprimento do Conteúdo Local do item juntamente com os
subitens correlacionados, especificados na Tabela do Anexo IX, o valor da
multa a ser aplicada em cada subitem será deduzido do valor da multa apurada
pelo descumprimento do Conteúdo Local do item.

20.21.2. Em caso de descumprimento do Conteúdo Local Global juntamente com os
itens correlacionados, especificados na Tabela do Anexo IX, o valor da multa a
ser aplicada em item será deduzido do valor da multa apurada pelo
descumprimento do Conteúdo Local Global.

20.21.3. Caso o resultado da dedução apontada nas cláusulas 20.20.1 ou 20.20.2 seja
negativo, não haverá aplicação de multa por descumprimento do Conteúdo
Local no item e/ou no Global, respectivamente.

Página 51
Contrato «nome. sigep» Processo nº «numero. contrato»

20.22. O Concessionário deverá apresentar à ANP, no prazo e forma previstos na
Legislação Aplicável, o último Relatório de Conteúdo Local realizado para a Fase ou
Etapa, o qual deverá apresentar a consolidação dos dispêndios totais do
Concessionário e refletir eventuais ajustes, transferências e isenções porventura
aprovadas.

20.23. Caso a consolidação indicada no parágrafo 20.22 evidenciar o não cumprimento dos
compromissos de Conteúdo Local, o Concessionário deverá apresentar defesa no
prazo de 15 dias ou apurar o valor da multa devida e realizar o respectivo pagamento,
sem prejuízo da ação fiscalizatória da ANP, mediante a revisão dos cálculos, a
lavratura de auto de infração e a cobrança das diferenças devidas.

20.24. O valor da multa deverá sofrer atualização pelo Índice Geral de Preços de Mercado
(IGP-M) até a data em que realizado o efetivo o pagamento.

20.25. Na hipótese de o Concessionário não adotar os procedimentos previstos nos
parágrafos 20.22 a 20.24, a ANP instaurará procedimento para a apuração do valor da
multa, conforme regras a serem definidas pela ANP, sem prejuízo da aplicação de
quaisquer outras penalidades.

20.25.1. Enquanto não editadas as normas específicas a que se refere o item acima,
será adotado o rito previsto no Decreto nº 2.953, de 28 de janeiro de 1999, no
que couber.

CLÁUSULA VIGÉSIMA PRIMEIRA - SEGURANÇA OPERACIONAL E MEIO
AMBIENTE

Controle Ambiental

21.1. O Concessionário deverá dispor de um sistema de gestão de segurança e meio
ambiente que atenda às Melhores Práticas da Indústria do Petróleo e à Legislação
Aplicável.

21.2. O Concessionário deverá, na execução do Contrato:
a) zelar pela preservação do meio ambiente ecologicamente equilibrado;
b) minimizar a ocorrência de impactos e/ou danos ao meio ambiente;

c) zelar pela segurança das Operações com fim de proteger a vida humana e o meio
ambiente;

d) zelar pela proteção do patrimônio histórico-cultural brasileiro;

e) reparar o meio ambiente degradado em conformidade com a solução técnica
exigida pelo órgão ambiental competente.

f) controlar as Operações de modo que os métodos e substâncias empregados não
comportem risco à vida humana e ao meio ambiente.

21.2.1. Atender às Recomendações de Segurança expedidas pela ANP, na forma da
Legislação aplicável.

Página 52
Contrato «nome. sigep» Processo nº «numero. contrato»

21.8.

21.4.

21.5

21.6.

A ANP poderá, a qualquer tempo, solicitar cópia dos estudos submetidos à aprovação
do órgão ambiental competente caso a ciência do seu conteúdo torne-se necessária
para instrução/gestão do contrato ora firmado.

Caso haja processo de licenciamento ambiental em que o órgão competente julgue
necessária a realização de Audiência Pública, o Concessionário deverá enviar à ANP
cópia dos estudos elaborados visando à obtenção das licenças no mínimo 10 dias
úteis antes da realização da Audiência.

. O Concessionário deverá apresentar à ANP cópia das licenças ambientais e de suas

respectivas renovações no prazo de 30 (trinta) dias contados de sua obtenção, ou,
antes disso, quando necessário para instruir procedimento de autorização que
requeira tais documentos.

O Concessionário deverá informar imediatamente à ANP e às autoridades
competentes qualquer ocorrência, decorrente de fato ou ato intencional ou acidental,
envolvendo risco ou dano ao meio ambiente ou à saúde humana, prejuízos materiais
ao patrimônio próprio ou de terceiros, fatalidades ou ferimentos graves para o pessoal
próprio ou para terceiros ou interrupções não programadas das operações, conforme a
Legislação Aplicável e de acordo com as orientações dispostas em manuais
interpretativos expedidos pela ANP, quando existirem.

Responsabilidade Social

21.7.

O Concessionário deverá dispor de um sistema de gestão de Responsabilidade Social
e sustentabilidade que atenda às diretrizes da Responsabilidade Social e à Legislação
Aplicável.

Da Responsabilidade por Danos e Prejuízos

21.8.

Sem prejuízo do disposto no parágrafo 21.1, o Concessionário assumirá
responsabilidade integral e objetiva por todos os danos ao meio ambiente que
resultarem, direta ou indiretamente, da execução das Operações.

21.8.1.0 Concessionário deverá ressarcir os danos resultantes das Operações.

21.8.2.0 Concessionário deverá ressarcir a União e a ANP, nos termos do parágrafo
2.2 a 2.6, por toda e qualquer ação, recurso, demanda ou impugnação judiciais,
juízo arbitral, auditoria, inspeção, investigação ou controvérsia de qualquer
espécie, bem como por quaisquer indenizações, compensações, punições,
multas ou penalidades de qualquer natureza, relacionados ou decorrentes de
tais danos e prejuízos.

CLÁUSULA VIGÉSIMA SEGUNDA - SEGUROS

Seguros

22.1.

O Concessionário deverá providenciar e manter em vigor, durante toda a vigência do
Contrato, sem que isso importe limitação de sua responsabilidade no âmbito deste
Contrato, cobertura de seguro, para todos os casos exigidos pela Legislação Aplicável.

Página 53
Contrato «nome. sigep» Processo nº «numero. contrato»

22.2.

22.8.

22.4.

22.5.

22.6.

22.1.1.A cobertura destes seguros deve abranger:

a) bens;

b) pessoal;

c) despesas extraordinárias na operação de poços;
d) limpeza decorrente de acidente;

e) descontaminação decorrente de acidente; e

f) responsabilidade civil para danos ambientais.

22.1.2.0 Concessionário deverá incluir a ANP como cossegurada nas apólices,
quando aplicável, o que não prejudicará o direito da ANP de obter o
ressarcimento integral das perdas e danos que excedam a indenização
recebida em razão da cobertura prevista na apólice.

O auto-seguro é admitido, a exclusivo critério da ANP e desde que por esta
previamente autorizado.

O Concessionário deverá obter de suas seguradoras a inclusão, em todas as apólices,
de cláusula pela qual estas expressamente renunciem a quaisquer direitos, implícitos
ou explícitos, de sub-rogação em eventuais direitos contra a ANP ou a União.

O seguro através de Afiliadas é admitido desde que prestado por empresa autorizada
ao exercício desta atividade pela Superintendência de Seguros Privados (SUSEP) e
previamente autorizado pela ANP.

As apólices e programas globais de seguro do Concessionário poderão ser utilizados
para os propósitos desta Cláusula Vigésima Segunda, desde que previamente
autorizado pela ANP.

O Concessionário entregará à ANP, quando solicitado, no prazo de 5 (dias) úteis,
cópia de todas as apólices e contratos referentes aos seguros de que trata o parágrafo
22.1, bem como de todo e qualquer aditamento, alteração, endosso, prorrogação ou
extensão dos mesmos, e de toda e qualquer ocorrência, reclamação ou aviso de
sinistro relacionado.

Página 54
Contrato «nome. sigep» Processo nº «numero. contrato»

CAPÍTULO V - PARTICIPAÇÕES GOVERNAMENTAIS E INVESTIMENTOS EM
PESQUISA, DESENVOLVIMENTO E INOVAÇÃO

CLÁUSULA VIGÉSIMA TERCEIRA - PARTICIPAÇÕES

Participações Governamentais e de Terceiros

23.1.

23.2.

241.

24.2.

Além do bônus de assinatura, pago anteriormente à data de assinatura do Contrato, o
Concessionário pagará à União e a terceiros as seguintes participações, de acordo
com a Legislação Aplicável:

a) royalties;

) participação especial;

c) pagamento pela ocupação ou retenção de áreas; e
) pagamento de participação ao proprietário de terra.

O Concessionário não se eximirá do pagamento referente às Participações
Governamentais e de Terceiros nos casos de:

a) produção auferida durante o período de Teste de Longa Duração;
b) suspensão do curso do prazo deste Contrato;

c) caso fortuito e força maior.

CLÁUSULA VIGÉSIMA QUARTA - RECURSOS DESTINADOS A PESQUISA,
DESENVOLVIMENTO E INOVAÇÃO

Caso a Participação Especial seja devida para um Campo em qualquer trimestre do
ano calendário, o Concessionário será obrigado a realizar Despesas Qualificadas
como Pesquisa, Desenvolvimento e Inovação nas áreas de interesse e temas
relevantes para o setor de Petróleo, Gás Natural e Biocombustíveis, em montante
equivalente a 1% (um por cento) da Receita Bruta da Produção para tal Campo.

24.1.1.0 valor a que se refere este parágrafo é devido para cada Campo originado a
partir da Area de Concessão.

24.1.2.0 Concessionário tem até o dia 30 de junho do ano seguinte ao ano calendário
de apuração da Receita Bruta de Produção para realizar a aplicação destes
recursos.

24.1.2.1. O Concessionário deverá fornecer à ANP, relatório completo das
Despesas Qualificadas como Pesquisa, Desenvolvimento e Inovação
realizadas, nos prazos e formatos definidos na Legislação Aplicável.

Pelo menos 50% (cinquenta por cento) dos recursos previstos no parágrafo 24.1
deverão ser investidos em universidades ou institutos de pesquisa e desenvolvimento

Página 55
Contrato «nome. sigep» Processo nº «numero. contrato»

24.3

24.4.

24.5.

24.6.

credenciados pela ANP, para realização de atividades e projetos aprovados pela ANP,
em temas relevantes ou áreas prioritárias, definidos nos termos do parágrafo 24.6.

. Pelo menos 10% (dez por cento) dos recursos previstos no parágrafo 24.1 devem ser

investidos em empresas fornecedoras da Indústria do Petróleo na realização
atividades de pesquisa, desenvolvimento e inovação definidas nos termos do
parágrafo 24.6, com vistas do Conteúdo Local de bens e serviços.

O restante dos recursos previstos no parágrafo 24.1 poderá ser investido em
atividades de pesquisa, desenvolvimento e inovação determinadas pelo próprio
Concessionário, que poderão ser realizadas em suas próprias instalações ou de suas
Afiliadas, desde que localizadas no Brasil, ou em empresas fornecedoras da Indústria
do Petróleo, ou em universidades ou institutos de pesquisa e desenvolvimento
credenciados pela ANP, independentemente do fato de estas atividades envolverem
ou estarem relacionadas às Operações deste Contrato.

Eventuais Despesas Qualificadas como Pesquisa, Desenvolvimento e Inovação
realizadas pelo Concessionário em valores superiores ao equivalente a 1% (um por
cento) da Receita Bruta de Produção, ou quando não houver a obrigação de realizar
tais Despesas conforme previsto no parágrafo 24.1, poderão ser compensadas em
favor do Concessionário para comprovação da obrigação em períodos futuros deste
Contrato.

24.5.1. Tal compensação será regulada nos termos da Legislação Aplicável.

Um Comitê Técnico-Científico, com atribuições e composição definidas em Resolução
da ANP, estabelecerá e divulgará anualmente diretrizes para a aplicação dos recursos
a que se referem os parágrafos 24.2 e 24.3, contemplando as prioridades quanto às
áreas temas, programas e projetos de interesse do setor de Petróleo, Gás Natural e
Biocombustíveis.

CLÁUSULA VIGÉSIMA QUINTA - TRIBUTOS

Regime Tributário

25.1.

O Concessionário estará sujeito ao regime tributário nos âmbitos federal, estadual e
municipal, obrigando-se a cumpri-lo nos termos, prazos e condições definidos na
Legislação Aplicável.

Certidões e Provas de Regularidade

25.2.

Sempre que solicitado pela ANP, o Concessionário deverá apresentar os originais ou
cópias autenticadas de todas as certidões, atos de registro, autorizações, provas de
inscrição em cadastros de contribuintes, provas de regularidade fiscal, provas de
situação regular no cumprimento dos encargos sociais instituídos por lei, inscrições em
entidades ou associações profissionais, e quaisquer outros documentos ou atestados
semelhantes.

Página 56
Contrato «nome. sigep» Processo nº «numero. contrato»

CLÁUSULA VIGÉSIMA SEXTA - MOEDA E DIVISAS

Moeda

26.1. A unidade monetária, para todos os fins e efeitos deste Contrato, será o Real.

Divisas

26.2. O ingresso e a remessa de divisas observarão as leis brasileiras, inclusive as
regulamentações expedidas pelas autoridades monetárias do País.

CLÁUSULA VIGÉSIMA SÉTIMA - CONTABILIDADE E AUDITORIA

Contabilidade
27.1. O Concessionário deverá, de acordo com a Legislação Aplicável:

a) manter todos os documentos, livros, papéis, registros e outras peças, inclusive os
documentos comprobatórios necessários para a aferição do Conteúdo Local e das
Participações Governamentais e de Terceiros que suportem a escrituração
contábil;

b) realizar os lançamentos cabíveis;
c) apresentar as demonstrações contábeis e financeiras; e

d) apresentar à ANP, trimestralmente, o Relatório de Gastos Trimestrais com
Exploração, Desenvolvimento e Produção e, anualmente, o Relatório de Conteúdo
Local, nos termos da Legislação Aplicável.

Auditoria

27.2. A ANP poderá realizar auditoria contábil e financeira deste Contrato, inclusive dos
demonstrativos de apuração das Participações Governamentais, nos termos da
Legislação Aplicável.

27.214.A ANP fará a auditoria diretamente ou mediante convênios, conforme a
Legislação Aplicável.

27.2.2. A ANP notificará o Concessionário com pelo menos 30 (trinta) dias de
antecedência.

27.2.3.A ANP terá amplo acesso aos documentos, livros, papéis, registros e outras
peças, referidos no parágrafo 27.1, inclusive aos contratos e acordos firmados
pelo Concessionário e relacionados com a aquisição de bens e serviços para
as Operações, relativos aos últimos dez anos-calendário encerrados.

27.2.4.Cabe ao Concessionário a responsabilidade pelas informações prestadas por
terceiros.

Página 57
Contrato «nome. sigep» Processo nº «numero. contrato»

27.2.5.

27.2.6.

27.2.7.

O Concessionário deverá manter à disposição da ANP os respectivos
certificados de Conteúdo Local, além de contratos, documentos fiscais e
demais registros comprobatórios, correspondentes ao bem ou serviço
adquirido, pelo prazo de 10 (dez) anos-calendário após o marco de aferição de
Conteúdo Local.

A ANP poderá exigir do Concessionário quaisquer documentos necessários
para dirimir eventuais dúvidas.

Eventual ausência de auditoria ou omissão de suas conclusões não excluirá
nem reduzirá a responsabilidade do Concessionário pelo fiel cumprimento das
obrigações deste Contrato, nem representará concordância tácita com métodos
e procedimentos em desacordo com este Contrato ou com a Legislação
Aplicável.

Página 58
Contrato «nome. sigep» Processo nº «numero. contrato»

28.1.

28.2.

28.3.

28.4.

28.5.

CAPÍTULO VI - DISPOSIÇÕES GERAIS

CLÁUSULA VIGÉSIMA OITAVA - CESSÃO DE DIREITOS E OBRIGAÇÕES

Os direitos e obrigações do Concessionário, sob este Contrato, poderão ser, no todo
ou em parte, objeto de Cessão, condicionada à prévia autorização da ANP, mediante
solicitação a esta Agência, conforme Legislação Aplicável.

28.1.1. São equiparadas à Cessão:
a) fusão, cisão e incorporação de Concessionário;
b) alteração do Operador, disciplinada nos parágrafos 14.6 a 14.9.

A solicitação de autorização para a Cessão deve ser protocolada na ANP após a
assinatura do instrumento formal que vincule as partes, e antes de consumado
qualquer ato referente à Cessão.

28.2.1. As partes deverão manter inalterados os termos e condições do contrato objeto
da Cessão até a apreciação final da ANP, sendo vedadas, inclusive:

a) qualquer comunicação de ativos relativos ao Contrato objeto da Cessão
para o Cessionário;

b) qualquer tipo de influência do Cessionário sobre o Contrato e sua
execução; e

c) a troca de informações que não seja estritamente necessária para a
celebração do instrumento formal que vincule as partes.

A Cessão poderá resultar na alteração do Concessionário, na alteração de
composição deste, no caso de consórcio, ou na divisão da Área de Concessão.

Somente será admitida a Cessão para sociedades empresárias que atendam aos
requisitos técnicos, jurídicos e econômicos estabelecidos pela ANP, na forma do art.
25 da Lei nº 9.478/1997 e da Legislação Aplicável.

28.4.1. As sociedades empresárias serão avaliadas, para fins da Cessão de Direitos,
na forma da Legislação Aplicável, quando da solicitação para a Cessão.

28.4.2.Caso a Cessão implique alteração do Operador, este deve atender aos
requisitos de qualificações técnica, financeira e jurídica na forma da Legislação
Aplicável, nos termos da cláusula 28.7.

A alteração de composição societária, direta ou indireta, que implique a transferência
do controle do Concessionário deverá ser notificada à ANP, pelo concessionário, em
até 30 dias, contados da data de consumação do fato, nos termos da Legislação
Aplicável.

28.5.1. A notificação prevista neste parágrafo deve conter a documentação exigida, na
forma da Legislação Aplicável.

Página 59
Contrato «nome. sigep» Processo nº «numero. contrato»

Participação Indivisa nos Direitos e Obrigações

28.6. A Cessão no todo ou em parte da Área de Concessão será sempre de uma
participação indivisa nos direitos e obrigações do Concessionário, respeitada a
responsabilidade solidária entre o cedente e o cessionário nos termos da Legislação
Aplicável.

Cessão Parcial de Área na Fase de Exploração

28.7. Caso a ANP autorize Cessão que resulte na divisão da Área de Concessão, a área a
ser cedida e a área remanescente deverão estar circunscritas, cada uma, por uma
única linha poligonal traçada segundo critérios estabelecidos pela ANP.

28.7.1.As áreas resultantes passarão a ser independentes para todos os efeitos,
inclusive para o cálculo das Participações Governamentais e de Terceiros.

28.7.2.A ANP poderá definir um Programa Exploratório Mínimo adicional para as
áreas a serem divididas.

28.7.3.Cada uma das áreas divididas deverá possuir um Programa Exploratório
Mínimo a ela associado, cuja soma de atividades deverá, ser superior à
prevista no programa original.

Novo Contrato de Concessão

28.8. Na hipótese de divisão da Área de Concessão, que depende de avaliação prévia
técnica e econômica pela ANP, um novo Contrato de Concessão deverá ser firmado
para cada área resultante da divisão, mantendo-se os mesmos termos, obrigações,
programas e prazos do Contrato original.

28.8.1.Após a aprovação da Cessão, a ANP convocará os Concessionários para
celebrarem os novos Contratos de Concessão no prazo de 30 (trinta) dias
contados da referida aprovação.

28.8.2. Os novos Contratos de Concessão firmados pelas Partes terão eficácia a partir
da publicação de seu extrato no Diário Oficial da União.

Cessão de Área na Fase de Produção

28.9. Não será admitida a Cessão de direitos e obrigações de parte de um Campo, exceto
como alternativa a um Acordo de Individualização da Produção não concretizado, a
exclusivo critério da ANP.

Participação Mínima dos Integrantes do Consórcio

28.10. Como resultado da Cessão, cada Concessionário, sem prejuízo do disposto no
parágrafo 14.6 deverá deter, a todo o momento, no mínimo, 5% (cinco por cento) de
participação na Área de Concessão.

Página 60
Contrato «nome. sigep» Processo nº «numero. contrato»

Documentos Necessários

28.11. O cedente deverá apresentar solicitação de Cessão à ANP juntando ao seu pedido
toda a documentação exigida pela ANP, nos termos da Legislação Aplicável.

Nulidade da Cessão e Necessidade de Aprovação Prévia e Expressa

28.12. Qualquer Cessão que não cumpra o disposto nesta Cláusula Vigésima Oitava será
nula de pleno direito.

28.12.1.A Cessão deste Contrato, por qualquer meio, sem aprovação prévia e
expressa da ANP, será considerada nula e constitui infração, passível de
sanção, conforme previsto na Cláusula Vigésima Nona, sem prejuízo de outras
sanções previstas na Legislação Aplicável.

Aprovação da Cessão

28.13. A ANP terá prazo de 90 (noventa) dias, contados da data de recebimento da
solicitação e dos documentos referidos no parágrafo 28.11, para deliberar a respeito
da Cessão pretendida baseada em parecer fundamentado e conclusivo.

28.13.1.A ANP poderá solicitar modificações ou exigir documentos adicionais para
subsidiar a análise.

28.13.2. Tais modificações ou exigências deverão ser cumpridas no prazo até 30
(trinta) dias, prorrogável a pedido do interessado, contados da solicitação pela
ANP, conferindo-se novamente a esta, após a apresentação de toda a
documentação solicitada, o prazo previsto no parágrafo 28.13.

28.13.3. O processo de Cessão de direitos e obrigações poderá ser arquivado quando
não forem cumpridas as modificações ou solicitações da ANP dentro do prazo
determinado.

28.14. A aprovação da Cessão de uma determinada Área de Concessão pela ANP somente
se efetuará na hipótese de cedente e cessionário estarem adimplentes com as
Participações Governamentais e de Terceiros, e estará condicionada ao adimplemento
das demais obrigações perante a ANP, ressalvada a hipótese do parágrafo 30.4.3.

Efetivação da Cessão

28.15. Após a aprovação da Cessão pela ANP o Contrato deverá ser aditado para que a
Cessão se efetive, com a exceção prevista no parágrafo 28.8.

28.16. No prazo de 30 (trinta) dias contados a partir da data da aprovação da Cessão, as
Partes deverão firmar o respectivo aditivo, que formalizará a nova composição do
Contrato e a indicação do Operador.

28.16.1. No prazo de 45 (quarenta e cinco) dias após a efetivação da Cessão, o
Concessionário deverá apresentar à ANP cópias do Contrato de Consórcio ou
do acordo de alteração deste, devidamente assinado, e a publicação da
certidão de arquivamento no registro de comércio competente.

Página 61
Contrato «nome. sigep» Processo nº «numero. contrato»

28.16.2. A Cessão entra em vigor a partir da assinatura do Termo Aditivo firmado
pelas Partes, o qual terá eficácia a partir da publicação de seu extrato no Diário
Oficial da União.

CLÁUSULA VIGÉSIMA NONA - INADIMPLEMENTO RELATIVO E PENALIDADES

Sanções

29.1. Em caso de descumprimento das obrigações estabelecidas neste Contrato, ou de seu
cumprimento em lugar, tempo ou forma diversos do pactuado, incorrerá o
Concessionário nas sanções específicas previstas neste instrumento, sem prejuízo da
responsabilização por eventuais perdas e danos decorrentes do inadimplemento.

29.2. Descumprida a Legislação Aplicável, incorrerá o Contratado nas sanções legais e
administrativas cabíveis, sem prejuízo da aplicação das sanções contratuais previstas
neste instrumento no parágrafo 31.1.

CLÁUSULA TRIGÉSIMA - EXTINÇÃO E RESOLUÇÃO DO CONTRATO

Extinção de Pleno Direito
30.1. Este Contrato será extinto de pleno direito:
a) pelo decurso do prazo de vigência previsto na Cláusula Quarta — Vigência;

b) pelo término da Fase de Exploração sem que o Programa Exploratório Mínimo
tenha sido cumprido;

c) ao término da Fase de Exploração caso não tenha ocorrida qualquer Descoberta
Comercial;

d) caso o Contratado devolva integralmente a Área da Concessão;

e) total ou parcialmente, pela recusa dos Consorciados em firmar o Acordo de
Individualização da Produção, após decisão da ANP;

f) decretação de falência ou a não aprovação de requerimento de recuperação
judicial de qualquer Concessionário por parte do juízo competente; ou

9) nas demais hipóteses previstas neste instrumento.

Extinção por acordo entre as partes: Resilição

30.2. Este Contrato poderá ser resilido a qualquer momento, por comum acordo entre as
Partes, sem prejuízo do cumprimento das obrigações neste contrato.

30.3. Durante a Fase de Produção, o Concessionário somente poderá resilir este Contrato
mediante notificação à ANP com antecedência mínima de 180 dias contados da data
pretendida para a resilição do Contrato.

Página 62
Contrato «nome. sigep» Processo nº «numero. contrato»

Extinção por inadimplemento absoluto: Resolução

30.4. Este Contrato será resolvido, assegurado o contraditório e a ampla defesa, nos
seguintes casos:

a)

b)

e)

impossibilidade de cumprimento, pelo Concessionário, das obrigações contratuais
por fato da administração ou fato do príncipe;

descumprimento, pelo Concessionário, das obrigações contratuais no prazo fixado
pela ANP, em não se tratando de hipótese de extinção de pleno direito; ou

recuperação judicial ou administrativa, sem a apresentação de um plano de
recuperação aprovado e capaz de demonstrar à ANP capacidade econômica e
financeira para integral cumprimento de todas as obrigações contratuais e
regulatórias.

30.4.1. Para ensejar a resolução do Contrato, o prazo referido na alínea “b” não poderá

ser inferior a 90 (noventa) dias, salvo nos casos de extrema urgência.

30.4.2.A partir da decisão da ANP que declare o inadimplemento absoluto será

conferido um prazo de 90 (noventa) dias, a contar da data do referido evento,
para que o Concessionário formalize o pedido de Cessão de sua participação
indivisa nos direitos e obrigações deste Contrato perante a ANP, sob pena de
incursão nas penalidades previstas no parágrafo 29.2, além da resolução
contratual.

30.4.3.Em caso de Consórcio, a resolução terá efeito somente com relação ao

inadimplente, quando não se tratar de obrigação solidária entre os
consorciados, podendo este transferir sua participação indivisa nos direitos e
obrigações deste Contrato para os outros integrantes do consórcio.

30.4.3.1. Caso não seja efetuada a Cessão prevista neste parágrafo, a ANP
resolverá este Contrato com relação ao Concessionário inadimplente,
sem prejuízo, quanto a tal resolução, dos direitos e obrigações dos
demais Concessionários.

Consequências da Resolução

30.5. Em qualquer das hipóteses de extinção ou de resolução previstas neste Contrato, o
Concessionário não terá direito a quaisquer ressarcimentos.

30.6. Caso este Contrato seja resolvido pela ANP, o Concessionário responderá pelas
perdas e danos decorrentes de seu inadimplemento e da resolução, arcando com
todas as indenizações e compensações cabíveis, na forma da lei e deste instrumento,
observado ainda o disposto nos parágrafos 3.5, quanto à devolução da Área de
Concessão.

CLÁUSULA TRIGÉSIMA PRIMEIRA - CASO FORTUITO, FORÇA MAIOR E
CAUSAS SIMILARES

Página 63
Contrato «nome. sigep» Processo nº «numero. contrato»

Exoneração Total ou Parcial

31.1.

31.2.

As Partes somente deixarão de responder pelo cumprimento das obrigações
assumidas neste Contrato nas hipóteses de caso fortuito, força maior e causas
similares que justifiquem a inexecução, como o fato da administração e o fato do
príncipe e as interferências imprevistas.

31.1.1.A exoneração das obrigações do Concessionário devedor dar-se-á
exclusivamente com relação às obrigações deste Contrato cujo adimplemento
se tornar impossível em virtude da incidência do caso fortuito, da força maior
ou de causas similares, reconhecidos pela ANP.

31.1.2.A decisão da ANP que reconhecer a ocorrência de caso fortuito, força maior ou
causas similares indicará a parcela do Contrato cujo adimplemento será
dispensado ou postergado.

31.1.3.0 reconhecimento da incidência do caso fortuito, força maior ou causas
similares não isenta o Concessionário do pagamento de Participações
Governamentais e de Terceiros.

Ocorrendo eventos que possam ser considerados caso fortuito, força maior ou causas
similares, a Parte atingida notificará imediatamente a outra Parte, especificando tais
circunstâncias, suas causas e consequências. De igual modo deverá ser notificada a
cessação dos eventos.

Alteração e Extinção do Contrato

31.8.

Superado o caso fortuito, a força maior ou as causas similares, caberá ao
Concessionário cumprir as obrigações afetadas, prorrogando-se o prazo para O
cumprimento destas obrigações pelo período correspondente à duração do evento.

31.3.1.A depender da extensão e gravidade dos efeitos do caso fortuito, da força
maior ou das causas similares, as Partes poderão acordar a alteração do
Contrato ou sua extinção.

31.3.2. Devolvido o prazo, cumprirá ao Concessionário adimplir as obrigações
afetadas.

31.3.3.A depender da extensão e gravidade dos efeitos do caso fortuito, da força
maior ou das causas similares, as Partes poderão acordar a alteração do
Contrato ou sua extinção.

Licenciamento Ambiental

31.4.

31.5.

A ANP poderá suspender o curso do prazo contratual caso comprovado atraso no
procedimento de licenciamento por culpa exclusiva dos órgãos ambientais
competentes.

Desde que solicitado pelo concessionário, a suspensão do curso do prazo contratual
por prazo superior a 5 (cinco) anos poderá ensejar a extinção contratual, sem que
assista ao Concessionário direito a qualquer tipo de indenização.

31.5.1.Caberá ao Concessionário comprovar que, no período compreendido entre a
suspensão do curso do prazo contratual e a solicitação de extinção do contrato

Página 64
Contrato «nome. sigep»

Processo nº «numero contrato»

de concessão, não contribuiu para a dilatação do processo de licenciamento
ambiental,, o que caracterizará o fato como caso fortuito, força maior e causas

similar.

31.6. Desde que solicitado pelo concessionário, o indeferimento em caráter definitivo pelo
órgão ambiental competente de licenciamento essencial para a execução das
atividades poderá ensejar a extinção contratual, sem que assista ao Concessionário
direito a qualquer tipo de indenização.

31.6.1.Para que o indeferimento do licenciamento ambiental possa ser enquadrado
como caso fortuito, força maior e causas similares, caberá ao Concessionário
comprovar que não contribuiu para o indeferimento do processo de
licenciamento ambiental.

Perdas

31.7. O Concessionário assumirá, individual e exclusivamente, todas as perdas decorrentes
da situação de caso fortuito ou força maior.

CLÁUSULA TRIGÉSIMA SEGUNDA - CONFIDENCIALIDADE

Obrigação do Concessionário

32.1. Todos e quaisquer dados e informações adquiridos, processados, produzidos,
desenvolvidos ou, por qualquer forma, obtidos como resultado das Operações e do
Contrato, são estritamente confidenciais e, portanto, não serão divulgados pelo
Concessionário sem o prévio consentimento da ANP, exceto:

a)

b)

q
a

q

a

q

q

q

q

q

Afiliada deste ou a
Individualização da Prod

uando os dados e informações já forem públicos ou se tornarem públicos através
le terceiro autorizado a divulgá-los;

uando haja obrigatoriedade de divulgação decorrente de imposição legal ou

leterminação j

uando a divul

uando a di

Concessionário;

uando a divul

udicial;

ivulgação

Igação se;

gação seja realizada de acordo com as regras e limites impostos
por bolsa de valores em

que se negociem ações do Concessionário;

seja dirigida a Afiliada, consultor ou agente do

ja dirigida a instituição financeira e a seguradora a que o

Concessionário esteja recorrendo ou a consultor destas;

uando a divulgação seja dirigida a possível cessionário de boa-fé, Afiliada deste

ou a consultor;

e

uando a divulgação seja dirigida a Concessionário ou contratado sob outro
regime de Expl

oração e

Produção de Petróleo e Gás Natural de área adjacente, a
consultor, com vistas à celebração de Acordo de

ução.

Página 65
Contrato «nome. sigep» Processo nº «numero. contrato»

32.1.1. Nas hipóteses previstas nas alíneas “d”, “e”, “f” e “g”, a divulgação de dados e
informações estará condicionada a prévio acordo formal e por escrito de
confidencialidade.

32.1.1.1. O acordo deverá prever que o terceiro mencionado em tais alíneas
estará obrigado a cumprir o disposto no parágrafo 32.1 e, em caso
de descumprimento, estará sujeito ao disposto na Cláusula Vigésima
Nona, sem terem contudo o benefício das exceções previstas nos
ltens (a) a (f) do parágrafo 32.1 para divulgação de dados e
informações sem consentimento prévio da ANP.

32.1.2.O terceiro não contará com o benefício das exceções previstas nas alíneas “a
a “g” para divulgação de dados e informações sem consentimento prévio da
ANP.

32.1.3. Nas hipóteses previstas nas alíneas “a” a “g”, o Concessionário deverá enviar à
ANP notificação, no prazo de 30 (trinta) dias contados da divulgação.

32.1.4.A notificação deverá ser acompanhada dos dados e/ou informações
divulgadas, as razões da divulgação e a relação dos terceiros que tiveram
acesso a tais dados e/ou informações.

32.1.5.Nas hipóteses previstas nas alíneas “d” a “g”, a notificação deverá ser
acompanhada, também, de uma cópia do acordo de confidencialidade a que se
refere o parágrafo 32.1.1.

32.2. As disposições do parágrafo 32.1 permanecerão em vigor e subsistirão à extinção
deste Contrato.

Compromisso da ANP

32.3. A ANP se compromete a não divulgar quaisquer dados e informações obtidos como
resultado das Operações e que digam respeito às áreas retidas pelo Concessionário,
nos termos do $2º do art. 5º do Decreto n.º 7.724/2012.

32.3.1.Tal disposição não se aplicará caso a divulgação seja necessária para o
cumprimento das disposições legais que lhe sejam aplicáveis, inclusive a
legislação sobre Acesso à Informação, ou dando curso às finalidades para as
quais foi constituída.

CLÁUSULA TRIGÉSIMA TERCEIRA - NOTIFICAÇÕES, SOLICITAÇÕES,
COMUNICAÇÕES E RELATÓRIOS

Notificações, Solicitações, Planos, Programas, Relatórios e outras Comunicações

33.1. As notificações, solicitações, encaminhamento de planos, programas, relatórios, bem
como quaisquer outras comunicações previstas neste Contrato deverão ser formais e
por escrito, respeitada a Legislação Aplicável.

33.1.1.Caso não haja previsão específica na Legislação Aplicável, as comunicações
aqui previstas deverão ser entregues pessoalmente, mediante protocolo, ou

Página 66
Contrato «nome. sigep» Processo nº «numero. contrato»

enviadas através de remessa postal ou courier, com comprovante de
recebimento.

33.1.2.0s atos e comunicações relacionados a este Contrato deverão ser redigidos
em língua portuguesa, à exceção da comunicação inicial de incidente,

assinados por representante legal do Concessionário ou por procurador com
poderes específicos.

Endereços
33.2. Os endereços dos representantes das Partes constam do Anexo VIII.

33.2.1. Em caso de mudança de endereço, as Partes se obrigam a notificar a outra
Parte o novo endereço com antecedência mínima de 30 (trinta) dias da
mudança.

Validade e Eficácia

33.3. As notificações previstas neste Contrato serão considerados válidas e eficazes na data
em que forem efetivamente recebidas.

Alterações dos Atos Constitutivos

33.4. O Concessionário deverá notificar à ANP quaisquer alterações de seus atos
constitutivos, estatutos ou contrato social, encaminhando cópias destes, dos
documentos de eleição de seus administradores ou de prova da diretoria em exercício
em até 30 (trinta) dias.

CLÁUSULA TRIGÉSIMA QUARTA - REGIME JURÍDICO

Lei Aplicável

34.1. Este Contrato será executado, regido e interpretado de acordo com a as leis
brasileiras.

Conciliação

34.2. As Partes se comprometem a envidar todos os esforços no sentido de resolver entre
si, amigavelmente, toda e qualquer disputa ou controvérsia decorrente deste Contrato
ou com ele relacionada.

34.2.1. Tais esforços devem incluir, no mínimo, a solicitação de uma reunião específica
de conciliação pela parte insatisfeita, acompanhada de seu pedido e de suas
razões de fato e de direito.

Página 67
Contrato «nome. sigep» Processo nº «numero. contrato»

34.2.2. A solicitação deverá ser atendida, com o agendamento da reunião pela outra
parte em até 30 dias do pedido, nos escritórios da ANP. Os representantes das
partes deverão ter poderes para transigir sobre a questão.

34.2.3. Após a realização da reunião, caso não se tenha chegado a um acordo de
imediato, as partes terão no mínimo mais 30 dias para negociarem uma
solução amigável.

34.3. As Partes poderão, desde que firmem acordo formal e por escrito, recorrer a perito
independente para dele obter parecer fundamentado que possa levar ao encerramento
da disputa ou controvérsia.

34.3.1. Caso firmado tal acordo, o recurso à arbitragem somente poderá ser exercido
após a emissão do parecer pelo perito.

Suspensão de Atividades

34.4. A ANP decidirá sobre a suspensão ou não das atividades sobre as quais verse a
disputa ou controvérsia.

34.4.1.0 critério a fundamentar a decisão deverá ser a necessidade de evitar risco
pessoal ou material de qualquer natureza, em especial no que diz respeito às
Operações.

Arbitragem

34.5. Após o procedimento previsto no parágrafo 34.2, caso uma das Partes considere que
inexistem condições para uma solução amigável de disputa ou controvérsia a que se
refere o parágrafo 34.2, deverá submeter tal questão a arbitragem ad hoc, utilizando
como parâmetro as regras estabelecidas no Regulamento de Arbitragem (Arbitration
Rules) da United Nations Comission on International Trade Law — UNCITRAL e em
consonância com os seguintes preceitos:

a) a escolha dos árbitros seguirá o rito estabelecido no Regulamento de Arbitragem
da UNCITRAL;

b) deverão ser escolhidos três árbitros. Cada Parte escolherá um árbitro. Os dois
árbitros assim escolhidos designarão o terceiro árbitro, que funcionará como
presidente;

c) mediante acordo das Partes poderá ser determinado um único árbitro nas
hipóteses em que os valores envolvidos não sejam de grande vulto;

d) a cidade do Rio de Janeiro, Brasil, será a sede da arbitragem e o lugar da
prolação da sentença arbitral;

e) o idioma a ser utilizado no processo de arbitragem será a língua portuguesa. As
Partes poderão, todavia, instruir o processo com depoimentos ou documentos em
qualquer outro idioma, nos termos do que decidido pelos árbitros, sem
necessidade de tradução oficial;

f) toda e qualquer despesa necessária à instalação e desenvolvimento da
arbitragem, tais como custas e adiantamento de honorários arbitrais e periciais,

Página 68
Contrato «nome. sigep» Processo nº «numero. contrato»

34.6.

34.7.

Foro

34.8.

serão suportados exclusivamente pelo Concessionário. A ANP somente ressarcirá
tais valores em caso de condenação final, na forma como decidido pelos árbitros;

9) no mérito, os árbitros decidirão com base nas leis substantivas brasileiras;

h) a sentença arbitral será definitiva e seu conteúdo obrigará as Partes. Quaisquer
valores porventura devidos pela ANP serão quitados através de precatório judicial,
salvo em caso de reconhecimento administrativo do pedido; e

i) havendo necessidade de medidas cautelares, preparatórias ou incidentais, ou
outras medidas acautelatórias antes de instituída a arbitragem, a Parte
interessada poderá requerê-las diretamente ao Poder Judiciário, com fundamento
na Legislação Aplicável.

As Partes, em comum acordo, poderão optar por institucionalizar a arbitragem na
Corte Internacional de Arbitragem da Câmara de Comércio Internacional ou perante
outra câmara de arbitragem notoriamente reconhecida e de reputação ilibada, em
consonância com as regras da câmara escolhida, desde que observados os preceitos

estatuídos nos itens “b” ao “i” do parágrafo 34.5.

34.6.1.Caso a disputa ou controvérsia envolva exclusivamente entes integrantes da
Administração Pública Federal, a questão poderá ser submetida à Câmara de
Conciliação e Arbitragem da Administração Federal — CCAF, da Advocacia-
Geral da União.

As Partes desde já declaram estar cientes de que a arbitragem de que trata este
parágrafo refere-se exclusivamente sobre controvérsias decorrentes do Contrato ou
com ele relacionadas, e apenas é possível, nos termos da Lei n.º 9.307/96, sobre
direitos patrimoniais disponíveis.

34.7.1. Considera-se direito patrimonial disponível, para fins desta cláusula arbitral, os
direitos e deveres cujo fundamento são as cláusulas sinalagmáticas do
presente contrato, e que não envolvam obrigações previstas em lei,
intepretação de definições legais, questões de direito público, nem obrigações
de cunho ambiental.

Para o disposto no item “i” e para as questões que não versem sobre direitos
patrimoniais disponíveis, nos termos da Lei n.º 9.307/96, as Partes elegem o foro da
Justiça Federal — Seção Judiciária do Rio de Janeiro, Brasil, como único competente,
com renúncia expressa a qualquer outro, por mais privilegiado que seja.

Execução do Contrato

34.9.

O Concessionário deverá manter, durante toda a execução do Contrato, em
compatibilidade com as obrigações por ele assumidas, todas as condições de
habilitação e qualificação exigidas pela ANP.

Página 69
Contrato «nome. sigep» Processo nº «numero. contrato»

Justificativas

34.10. A ANP se compromete a, sempre que tiver de exercer seu poder discricionário, expor
as justificativas do ato, observando a Legislação Aplicável e atendendo às Melhores
Práticas da Indústria do Petróleo.

Aplicação Continuada

34.11. As disposições desta Cláusula permanecerão em vigor e subsistirão à extinção do
Contrato.

CLÁUSULA TRIGÉSIMA QUINTA - DISPOSIÇÕES FINAIS

Modificações e Aditivos

35.1. A omissão ou tolerância por qualquer das Partes na exigência da observância das
disposições deste Contrato, bem como a aceitação de um desempenho diverso do
contratualmente exigido, não implicará novação e nem limitará o direito de tal Parte de,
em ocasiões subsequentes, impor a observância dessas disposições ou exigir um
desempenho compatível com o contratualmente exigido.

35.2. Quaisquer modificações ou aditivos a este Contrato deverão observar a Legislação
Aplicável e somente terão validade se realizados formalmente e por escrito e
assinados pelos representantes das Partes.

Publicidade

35.3. A ANP fará publicar, no Diário Oficial da União, o texto integral ou extrato dos termos
deste Contrato, para sua validade erga omnes.

Por estarem de acordo, as Partes assinam este Contrato em «vias» vias, de igual teor e
forma e para um só efeito, na presença das testemunhas abaixo indicadas.

Rio de Janeiro, 23 de dezembro de 2015.

Agência Nacional do Petróleo, Gás Natural e Biocombustíveis — ANP
Magda Maria de Regina Chambriard
Diretora-Geral da ANP

Página 70
Contrato «nome. sigep» Processo nº «numero. contrato»

«signataria 01 operadora»
«signataria 01 representante 01»

«signataria 01 cargo 01»

«signataria 01 operadora»
«signataria 01 representante 02»

«signataria 01 cargo 02»

«signataria 02»
«signataria 02 representante 01»

«signataria 02 cargo 01»

«signataria 02»
«signataria 02 representante 02»

«signataria 02 cargo 02»

Página 71
Contrato «nome. sigep» Processo nº «numero. contrato»

Testemunhas:

Nome: Waldyr Martins Barroso Nome: Marcelo Paiva de Castilho

Carneiro
CPF: 821.988.967-53

CPF: 072.773.717-12

Página 72
Contrato «nome. sigep» Processo nº «numero. contrato»

ANEXO | - ÁREA DA CONCESSÃO

A Área de Concessão deste Contrato é o Bloco «bloco», cujos parâmetros cartográficos
encontram-se abaixo relacionados.

PARÂMETROS CARTOGRÁFICOS UTILIZADOS PARA AS COORDENADAS

Página 73
Contrato «nome. sigep»

Processo nº «numero contrato»

ANEXO Il - PROGRAMA EXPLORATÓRIO MÍNIMO

Deverão ser inseridas nas tabelas abaixo as informações do Edital de Licitação e da oferta
de Unidades de Trabalho para fins de cumprimento do Programa Exploratório Mínimo para o

Bloco citado no Anexo |.

As atividades abaixo, a serem exercidas pelo Concessionário, fazem parte do objeto deste

Contrato.
Programa Exploratório Mínimo e Garantias Financeiras
imeiro Segundo Valor da
BI Área do Exploratório Período - , Garantia Valor da Garantia (por
oco | Bloco (km?) (Unidades Exploratório | Financeira do extenso)
de (poço Primeiro
Trabalho)! exploratório)? | Período (R$)
«bloco» | «area bloco» «pem ut» 1 «pem moeda» | «pem moeda extenso»

Valor da UT para fins da Garantia Financeira do Primeiro Período (R$/UT)

Setor R$/UT
«setor» | «valor ut para calculo garantia primeiro. »
Equivalência das Unidades de Trabalho (UTs)
Sísmica 2D Sísmica 3D Reprocessamento 2D Reprocessamento 3D
(UT/km) (UT/km?) (UT/km) (UT/km?)
«sismica 2d ut | «sismica 3d ut | «reprocessamento sismico 2 | «reprocessamento sismico 3d
km» km2» d ut km» Ut km2>»
. - Gamaespectro
Grav(UT/km) Gradiometria (UT/km) MAG (UT/km) metria (UT/km)
«metodos potenciais gr | «metodos potenciais grav g | «metodos potenciais m | «gamaespectro
av ut km» rad ut km» ag ut km» metria»
Eletromagnético Eletromagnético Eletromagnético Geoquímica
(UT/receptor) (UT/km) (UT/KM?) (UT/amostra)
«eletromagnetico utrecept | «eletromagnetico utk | «eletromagnetico. utkm | «geoquimica utamostr
or» m» 2» a»

Página 74

Contrato «nome. sigep» Processo nº «numero. contrato»

Objetivo Análise do Objetivo

Poço Exploratório Objetivo Exploratório Estratigráfico Estratigráfico

«poco. exploratorio. ut | «objetivo exploratorio. | «objetivo estratigr | «analise. objetivo. estratigrafico
- poco» minimo» afico» -ut etap»

Duração da Fase de Exploração

Fase de
Exploração
Duração (anos)

Primeiro Período Exploratório Segundo Período Exploratório
(anos) (anos)

«fase total anos» | «primeiro. periodo. exploratorio. anos» | «segundo. periodo exploratorio anos»

1. Serão considerados, para fins de cumprimento do Programa Exploratório Mínimo, os
levantamentos sísmicos não-exclusivos 2D e 3D autorizados pela ANP, aplicando-se as
regras e o fator de redução indicado na Tabela abaixo.

2. Para efeito do cumprimento do Programa Exploratório Mínimo, os poços perfurados
deverão atingir o objetivo exploratório. A ANP a seu exclusivo critério, poderá aceitar
outros objetivos propostos pelo Concessionário com a devida justificativa técnica.

3. Os valores indicados representam os valores das Garantias Financeiras para o
Programa Exploratório Mínimo ofertado para o primeiro Período Exploratório. Os valores
das garantias para o segundo Período Exploratório serão definidos como prescrito na
Cláusula Sexta.

Fatores de redução dos levantamentos não-exclusivos para fins do cumprimento do
Programa Exploratório Mínimo do primeiro Período Exploratório

Para abatimento do Programa Exploratório Mínimo: Tempo decorrido entre
a solicitação do abatimento do Programa Exploratório Mínimo efetuada à x
a 5 AA Fator Redutor
ANP e a data de conclusão da operação de aquisição ou reprocessamento
dos dados não exclusivos.
0-1 ano 1,0
1-2 anos 0,9
2-3 anos 0,8
3-4 anos 0,7
4-5 anos 0,6
5-6anos 0,5
6-7 anos 0,4
7-8 anos 0,3
8-9 anos 0,2
9-10 anos 0,1

Página 75

Contrato «nome. sigep» Processo nº «numero. contrato»

>10 anos (o)

Nota:* Serão aceitos somente os levantamentos não-exclusivos autorizados pela ANP, desde que as
sociedades empresárias de aquisição de dados tenham cumprido todos os requisitos de entrega de
dados ao Banco de Dados de Exploração e Produção (BDEP).

Para efeito de cômputo do valor a considerar para cumprimento do Programa Exploratório Mínimo do
primeiro Período Exploratório, será considerado o tempo entre a solicitação do abatimento e a
conclusão da operação de aquisição ou reprocessamento de dados não exclusivos, utilizando se um
fator redutor para a realização do abatimento, conforme a Tabela.

Página 76

Contrato «nome. sigep» Processo nº «numero. contrato»

ANEXO Ill - GARANTIA FINANCEIRA REFERENTE AO PROGRAMA EXPLORATÓRIO
MÍNIMO

(Anexar cópia da Garantia Financeira referente ao Programa Exploratório Mínimo.)

Página 77
Contrato «nome. sigep» Processo nº «numero. contrato»

ANEXO IV — GARANTIA DE PERFORMANCE

(Anexar uma cópia do documento entregue, caso aplicável.)

Página 78
Contrato «nome. sigep» Processo nº «numero. contrato»

ANEXO V — PARTICIPAÇÕES GOVERNAMENTAIS E DE TERCEIROS

Nos termos da Cláusula Vigésima Terceira, o Concessionário pagará as seguintes
Participações Governamentais e de Terceiros:

a)

Royalties no montante correspondente a 10% (dez por cento) da Produção de Petróleo e
Gás Natural realizada na Área de Concessão;

Participação Especial no montante definido no Decreto n.º 2.705, de 3 de agosto de
1998;

Pagamento pela Ocupação ou Retenção de Área: i) na Fase de Exploração!, no
montante de R$ ( Texto por extenso) por quilômetro quadrado ou fração da Área
de Concessão, com o aumento previsto no Decreto n.º 2.705, de 3 de agosto de 1998 no
caso de prorrogação; ii) no período de Etapa de Desenvolvimento da Fase de Produção,
no montante de R$ (Texto por extenso); e iii) na Fase de Produção, no montante
de R$ (Texto por extenso); e

Pagamento aos proprietários da terra de participação equivalente a 1% (um por cento)
da Produção de Petróleo e Gás Natural, de acordo com a Legislação Aplicável.

t Pagamento pela Retenção ou Ocupação de Área, em Reais por quilômetro quadrado, nos termos do
Edital de Licitações.

Página 79
Contrato «nome. sigep»

Processo nº «numero contrato»

ANEXO VI - PAGAMENTO DO BÔNUS DE ASSINATURA

Bônus de Assinatura pago pelo Concessionário

Bloco

Valor Ofertado (por extenso)

Bônus de Assinatura Pago (por
extenso)

«bloco»

«bonus» («bonus extenso»)

«bonus» («bonus extenso»)

Página 80

Contrato «nome. sigep» Processo nº «numero. contrato»

ANEXO VII - DESIGNAÇÃO DE OPERADOR

O Operador inicial é «signataria 01 operadora». Um novo Operador poderá ser designado
conforme disposto na cláusula Décima Quarta e observadas as condições da cláusula
Vigésima Oitava.

Página 81
Contrato «nome. sigep» Processo nº «numero. contrato»

ANEXO VIll - LOGRADOURO

Agência Nacional do Petróleo, Gás Natural e Biocombustíveis — ANP
Avenida Rio Branco n.º 65, térreo/protocolo, Centro, Rio de Janeiro - RJ

CEP: 20090-004

«signataria 01 operadora»
«endereco 01»

CEP: «cep 01»

«signataria 02»
«endereco 02»

CEP: «cep 02»

Página 82
Contrato «nome. sigep» Processo nº «numero. contrato»

ANEXO IX - COMPROMISSO DE CONTEÚDO LOCAL

Anexar uma cópia do compromisso de aquisição local de bens e serviços ofertado

Página 83
